Exhibit 10.12

EXECUTION COPY

 

 

 

SOLAR SENIOR CAPITAL LTD.

$85,000,000 3.90% Series 2020A Senior Notes, due March 31, 2025

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of March 31, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION

                                                                   HEADING     
PAGE  

SECTION 1.

  AUTHORIZATION OF NOTES; INTEREST RATE      1  

Section 1.1.

          Authorization of Notes      1  

Section 1.2.

          Changes in Interest Rate      1  

SECTION 2.

  SALE AND PURCHASE OF NOTES      2  

Section 2.1.

          Purchase and Sale of Notes      2  

Section 2.2.

          [Reserved]      3  

Section 2.3.

          Guarantee      3  

Section 2.4.

          Additional Series of Notes      3  

SECTION 3.

  CLOSING      4  

SECTION 4.

  CONDITIONS TO CLOSING      4  

Section 4.1.

          Representations and Warranties      4  

Section 4.2.

          Performance; No Default      4  

Section 4.3.

          Compliance Certificates      5  

Section 4.4.

          Opinions of Counsel      5  

Section 4.5.

          Purchase Permitted by Applicable Law, Etc.      5  

Section 4.6.

          Sale of Other Notes      5  

Section 4.7.

          Payment of Special Counsel Fees      5  

Section 4.8.

          Private Placement Number      6  

Section 4.9.

          Changes in Corporate Structure      6  

Section 4.10.

          Funding Instructions      6  

Section 4.11.

          Consent of Holders of Other Indebtedness      6  

Section 4.12.

          Proceedings and Documents      6  

Section 4.13.

          Conditions to Issuance of Additional Notes      6  

SECTION 5.

  REPRESENTATIONS AND WARRANTIES OF THE COMPANY      7  

Section 5.1.

          Organization; Power and Authority      7  

Section 5.2.

          Authorization, Etc.      7  

Section 5.3.

          Disclosure      7  

Section 5.4.

          Organization and Ownership of Shares of Subsidiaries      8  

Section 5.5.

          Financial Statements; Material Liabilities      9  

Section 5.6.

          Compliance with Laws      9  

Section 5.7.

          Governmental Authorizations, Compliance with Laws, Other Instruments
Etc.      9  

Section 5.8.

          Litigation; Observance of Agreements, Statutes and Orders      9  

 

-i-



--------------------------------------------------------------------------------

Section 5.9.

          Taxes      10  

Section 5.10.

          Title to Property; Leases      10  

Section 5.11.

          Licenses, Permits, Etc.      10  

Section 5.12.

          ERISA      10  

Section 5.13.

          Private Offering by the Company      10  

Section 5.14.

          Use of Proceeds; Margin Regulations      10  

Section 5.15.

          Existing Indebtedness; Future Liens      11  

Section 5.16.

          Foreign Assets Control Regulations, Etc.      11  

Section 5.17.

          Status under Certain Statutes      12  

Section 5.18.

          Notes Rank Pari Passu      12  

Section 5.19.

          Investments      12  

Section 5.20.

          Affiliate Agreements      13  

SECTION 6.

  REPRESENTATION AND COVENANT OF THE PURCHASERS      13  

Section 6.1.

          Purchase for Investment      13  

Section 6.2.

          Source of Funds      14  

SECTION 7.

  INFORMATION AS TO THE COMPANY      15  

Section 7.1.

          Financial and Business Information      15  

Section 7.2.

          Officer’s Certificate      17  

Section 7.3.

          Visitation, Etc.      18  

SECTION 8.

  PREPAYMENT OF THE NOTES      18  

Section 8.1.

          Maturity      18  

Section 8.2.

          Optional Prepayments with Make-Whole Amount      18  

Section 8.3.

          Change in Control      19  

Section 8.4.

          [Reserved]      19  

Section 8.5.

          Allocation of Partial Prepayments      19  

Section 8.6.

          Maturity; Surrender, Etc.      20  

Section 8.7.

          Purchase of Notes      20  

Section 8.8.

          Make-Whole Amount and Modified Make-Whole Amount      20  

Section 8.9.

          Prepayment for Tax Reasons      22  

SECTION 9.

  AFFIRMATIVE COVENANTS      23  

Section 9.1.

          Compliance with Law      23  

Section 9.2.

          Insurance      23  

Section 9.3.

          Maintenance of Properties      23  

Section 9.4.

          Payment of Taxes and Claims      24  

Section 9.5.

          Legal Existence, Etc.      24  

Section 9.6.

          Notes to Rank Pari Passu      24  

Section 9.7.

          Subsidiary Guarantors      24  

Section 9.8.

          Books and Records      25  

Section 9.9.

          Status of RIC and BDC      25  

 

-ii-



--------------------------------------------------------------------------------

Section 9.10.

          Investment Policies      25  

Section 9.11.

          Rating Confirmation      26  

Section 9.12.

          Rating      26  

SECTION 10.

  NEGATIVE COVENANTS      26  

Section 10.1.

          [Reserved]      26  

Section 10.2.

          Liens      26  

Section 10.3.

          Fundamental Changes      26  

Section 10.4.

          [Reserved]      28  

Section 10.5.

          Restricted Payments      28  

Section 10.6.

          Certain Restrictions on Subsidiaries      29  

Section 10.7.

          Certain Financial Covenants      30  

Section 10.8.

          Transactions with Affiliates      33  

Section 10.9.

          Lines of Business      33  

Section 10.10.

          Economic Sanctions, Etc.      33  

SECTION 11.

  EVENTS OF DEFAULT      33  

SECTION 12.

  REMEDIES ON DEFAULT, ETC.      36  

Section 12.1.

          Acceleration      36  

Section 12.2.

          Other Remedies      36  

Section 12.3.

          Rescission      37  

Section 12.4.

          No Waivers or Election of Remedies, Expenses, Etc.      37  

SECTION 13.

  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      37  

Section 13.1.

          Registration of Notes      37  

Section 13.2.

          Transfer and Exchange of Notes      37  

Section 13.3.

          Replacement of Notes      38  

SECTION 14.

  PAYMENTS ON NOTES      39  

Section 14.1.

          Place of Payment      39  

Section 14.2.

          Home Office Payment      39  

Section 14.3.

          Taxation      39  

SECTION 15.

  EXPENSES, ETC.      42  

Section 15.1.

          Transaction Expenses      42  

Section 15.2.

          Survival      43  

SECTION 16.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      43  

SECTION 17.

  AMENDMENT AND WAIVER      43  

Section 17.1.

          Requirements      43  

 

-iii-



--------------------------------------------------------------------------------

Section 17.2.

          Solicitation of Holders of Notes      45  

Section 17.3.

          Binding Effect, Etc.      45  

Section 17.4.

          Notes Held by Company, Etc.      46  

SECTION 18.

  NOTICES      46  

SECTION 19.

  REPRODUCTION OF DOCUMENTS      47  

SECTION 20.

  CONFIDENTIAL INFORMATION      47  

SECTION 21.

  SUBSTITUTION OF PURCHASER      49  

SECTION 22.

  MISCELLANEOUS      49  

Section 22.1.

          Successors and Assigns      49  

Section 22.2.

          Payments Due on Non-Business Days      49  

Section 22.3.

          Accounting Terms      49  

Section 22.4.

          Severability      50  

Section 22.5.

          Construction, Etc.      50  

Section 22.6.

          Counterparts      51  

Section 22.7.

          Governing Law      51  

Section 22.8.

          Jurisdiction and Process; Waiver of Jury Trial      51  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

     —     

INFORMATION RELATING TO PURCHASERS

SCHEDULE B

     —     

DEFINED TERMS

SCHEDULE 5.4

     —     

Subsidiaries, Affiliates and Directors and Senior Officers

SCHEDULE 5.7

     —     

Description of Necessary Consents, Approvals, Etc.

SCHEDULE 5.15

     —     

Liens and Indebtedness

SCHEDULE 5.19

     —     

Investments

SCHEDULE 6.1

     —     

Permitted Transferees

SCHEDULE 10.8(e)

     —     

Affiliate Transactions

EXHIBIT 1

     —     

Form of 3.90% Series 2020A Senior Note, due March 31, 2025

EXHIBIT S

     —     

Form of Supplement to Note Purchase Agreement

 

 

-v-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.

40 East 52nd Street

New York, New York 10022

$85,000,000 3.90% SERIES 2020A SENIOR NOTES, DUE MARCH 31, 2025

Dated as of March 31, 2020

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

SOLAR SENIOR CAPITAL LTD., a Maryland corporation (the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE.

Section 1.1. Authorization of Notes. The Company will authorize the issue and
sale of $85,000,000 aggregate principal amount of its 3.90% Series 2020A Senior
Notes, due March 31, 2025 (the “2020A Notes”; such term to include any such
notes issued in substitution therefor pursuant to Section 13). The Notes shall
be substantially in the form set out in Exhibit 1. Certain capitalized and other
terms used in this Agreement are defined in Schedule B and, for purposes of this
Agreement, the rules of construction set forth in Section 22.5 shall govern; and
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

The Series 2020A Notes, together with each Series of Additional Notes which may
from time to time be issued pursuant to the provisions of Section 2.4, are
collectively referred to as the “Notes” (such term shall also include any such
notes as amended, restated or otherwise modified from time to time pursuant to
Section 17 and including any such notes issued in substitution therefor pursuant
to Section 13).

Section 1.2. Changes in Interest Rate. (a) If at any time a Below Investment
Grade Event occurs, then:

(i) as of the date of the occurrence of the Below Investment Grade Event to and
until the date on which such Below Investment Grade Event is no longer
continuing (as evidenced by the receipt and delivery to the holders of the Notes
of evidence of a Rating necessary to cure such Below Investment Grade Event),
the Notes shall bear interest at the Adjusted Interest Rate; and



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(ii) the Company shall promptly, and in any event within ten (10) Business Days
after knowledge that a Below Investment Grade Event has occurred, notify the
holders of the Notes in writing, sent in the manner provided in Section 18, that
a Below

Investment Grade Event has occurred, which written notice shall confirm the
effective date of the Below Investment Grade Event and that the Adjusted
Interest Rate will accrue from the date of such Below Investment Grade Event and
will be payable in respect of the Notes in consequence thereof.

(b) The fees and expenses of any NRSRO and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne solely by the Company.

(c) As used herein, “Adjusted Interest Rate” means the interest rate on the
Notes shall be the rate per annum which is 1.00% above the stated rate of such
Notes. The Adjusted Interest Rate with respect to the Series 2020A Notes shall
be 4.90% per annum.

(d) As used herein, a “Below Investment Grade Event” shall occur if

(i) at any time the Company has obtained a Rating of the Notes from only one
NRSRO, the then most recent Rating from such NRSRO that is in full force and
effect (not having been withdrawn) is less than Investment Grade; or

(ii) at any time the Company has obtained a Rating of the Notes from two NRSROs,
the then lower of the most recent Ratings from the NRSROs that are in full force
and effect (not having been withdrawn) is less than Investment Grade; or

(iii) at any time the Company has obtained a Rating of the Notes from three or
more NRSROs, the then second lowest of the most recent Ratings from the NRSROs
that is in full force and effect (not having been withdrawn) is less than
Investment Grade (provided, for the avoidance of doubt, if two or more of the
most recent Ratings are equal or equivalent as the lowest such Rating, then one
of such equal or equivalent Ratings will be deemed to be the second lowest
Rating for purposes of such determination); or

(iv) at any time the Company shall have failed to receive and deliver to the
holders of the Notes a Rating of the Notes from at least one NRSRO as required
pursuant to Section 9.11.

(e) Following the occurrence and during the continuance of an Event of Default,
the Notes shall bear interest at the Default Rate.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Series 2020A Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

-2-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 2.2. [Reserved].

Section 2.3 Guarantee. The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by any
Subsidiary that delivers a guaranty (other than, for the avoidance of doubt,
Standard Security Undertakings or a Permitted SBIC Guarantee) pursuant to
Section 9.7, pursuant to the Subsidiary Guarantee.

Section 2.4. Additional Series of Notes. The Company may, from time to time, in
its sole discretion but subject to the terms hereof, issue and sell one or more
additional Series of its promissory notes under the provisions of this Agreement
pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S. Each additional Series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential designation inscribed thereon;

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall vote as a single class and constitute
one Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 16;

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

 

-3-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(v) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(vi) all Additional Notes shall rank pari passu with all other outstanding
Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

SECTION 3. CLOSING.

The sale and purchase of the Series 2020A Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603, at 9:00 A.M. Chicago time, at a closing (the
“Closing”) on March 31, 2020. At the Closing, the Company will deliver to each
Purchaser the Series 2020A Notes to be purchased by such Purchaser in the form
of a single Note so to be purchased or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number [Redacted] at Citibank, N.A., ABA:021-000-089, Account Name:
Solar Senior Capital Ltd. If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to execute and deliver this Agreement and to
purchase and pay for the 2020A Notes to be sold to such Purchaser at the Closing
is subject to the fulfillment to such Purchaser’s satisfaction, prior or at the
Closing of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and (except as
expressly limited to an earlier time) at the time of the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement required to be performed or complied with by it prior to or at
the Closing, and after giving effect to the issue and sale of the Series 2020A
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since December 31, 2019 that would have been prohibited by
Section 10 had such Section applied since such date.

 

-4-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled in all
material respects.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from (i) Latham & Watkins LLP, special U.S. counsel for the Company and
(ii) Venable LLP, Maryland counsel for the Company, covering the matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the
Purchasers’ special counsel, in connection with such transactions, covering such
matters incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the Closing. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Series 2020A Notes to be purchased by it at the Closing as
specified in Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.

 

-5-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Section 5.5.

Section 4.10. Funding Instructions. At least three Business Days (or such
shorter period as agreed to by the Purchasers) prior to the date of the Closing,
each Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 including (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.

Section 4.11. Consent of Holders of Other Indebtedness. On or prior to the date
of the Closing, any consents or approvals required to be obtained from any
holder or holders of any outstanding Indebtedness of the Company or its
Subsidiaries and any amendments of agreements pursuant to which any Indebtedness
may have been issued which shall be necessary to permit the consummation of the
transactions contemplated hereby shall have been obtained (and shall be in full
force and effect on the date of the Closing) and shall be satisfactory to each
Purchaser and its special counsel.

Section 4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

Section 4.13. Conditions to Issuance of Additional Notes. The obligations of the
Additional Purchasers to purchase any Additional Notes shall be subject to the
following conditions precedent, in addition to any conditions specified in the
Supplement pursuant to which such Additional Notes may be issued:

(a) Compliance Certificate. A duly authorized Financial Officer shall execute
and deliver to each Additional Purchaser and each holder of Notes an Officer’s
Certificate dated the date of issue of such Series of Additional Notes stating
that such officer has reviewed the provisions of this Agreement (including any
Supplements hereto) and setting forth the information and computations (in
sufficient detail) required in order to establish whether the Company is in
compliance with the requirements of Section 10.7 on such date (based upon the
financial statements for the most recent fiscal quarter ended prior to the date
of such certificate but after giving effect to the issuance of the Additional
Series of Notes and the application of the proceeds thereof).

 

-6-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(b) Execution and Delivery of Supplement. The Company and each such Additional
Purchaser shall execute and deliver a Supplement substantially in the form of
Exhibit S hereto.

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are true with respect to such Additional Purchaser on and as of the date of
issue of the Additional Notes.

(d) Execution and Delivery of Guaranty Ratification. Each Subsidiary Guarantor,
if any, shall execute and deliver a ratification of its Subsidiary Guarantee.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser on the date of the
Closing, that:

Section 5.1. Organization; Power and Authority. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required of the Company or such Subsidiary, as applicable.

Section 5.2. Authorization, Etc. The Transactions are within the Company’s
corporate powers and have been duly authorized by all necessary corporate action
and, if required, by all necessary shareholder action. This Agreement has been
duly executed and delivered by the Company and constitutes, and each of the
other Note Documents to which it is a party when executed and delivered will
constitute, a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company has disclosed to the Purchasers all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company to the Purchasers
in connection with the negotiation of this Agreement and the other Note
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) when taken together with the Company’s public
filings contains any material misstatement of fact therein (or omits to state
any material fact necessary to make the statements therein not misleading), in
the light of the circumstances under which they were made; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

-7-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Since the date of the most recent Applicable Financial Statements, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the Company
and its Subsidiaries taken as a whole (excluding in any case a decline in the
net asset value of the Company or a change in general market conditions or
values of the Company’s or any of its Subsidiaries’ Portfolio Investments), or
(ii) the validity or enforceability of any of the Note Documents or the rights
or remedies of the Purchasers and the holders of the Notes thereunder.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary (other than any Financing Subsidiary or
tax blocker or investment held by such Financing Subsidiary or tax blocker), and
(ii) of the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except
Permitted Liens or as otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, where legally applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d) No Subsidiary (other than a Financing Subsidiary) is a party to, or
otherwise subject to any legal, regulatory, contractual or other restriction
(other than this Agreement, the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

-8-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 5.5. Financial Statements; Material Liabilities. The Company has
heretofore delivered to each Purchaser the audited consolidated statement of
assets and liabilities (or balance sheet) and statements of operations, changes
in net assets and cash flows of the Company and its Subsidiaries as of and for
the fiscal year ending on December 31, 2019; such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Company and its Subsidiaries as of
such date in accordance with GAAP. The Company and its Subsidiaries do not have
any Material liabilities that are not disclosed on such financial statements.

Section 5.6. Compliance with Laws. Each of the Company and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is subject to any contract or other arrangement, the performance of
which by the Company could reasonably be expected to result in a Material
Adverse Effect.

Section 5.7. Governmental Authorizations, Compliance with Laws, Other
Instruments, Etc. The Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for such as have been or will be obtained or made and are in
full force and effect and are described in Schedule 5.7, (b) will not violate
any applicable law or regulation or the limited liability company operating
agreement, charter, by-laws or other organizational documents of the Company or
any of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that if adversely determined could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 5.9. Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of Federal, state or other taxes for all fiscal periods are adequate in
all material respects.

Section 5.10. Title to Property; Leases. Each of the Company and the other
Obligors has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

Section 5.11. Licenses, Permits, Etc. Each of the Company and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.12. ERISA. (a) The execution and delivery of this Agreement and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.
The representation by the Company in the first sentence of this Section 5.12(a)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

(b) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series 2020A Notes or any similar
Securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 6 other Institutional Investors, each of
which has been offered the Series 2020A Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Series 2020A Notes to the
registration requirements of Section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2020A Notes to refinance existing
indebtedness and for general corporate purposes and in compliance with all laws
referenced in Section 5.16. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the sale of the
Series 2020A

 

-10-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Notes hereunder will be used to buy or carry any Margin Stock, or to extend
credit to others for the purpose of buying or carrying Margin Stock. After
application of the proceeds of the sale of the Series 2020A Notes, not more than
25% of the value (as determined by any reasonable method) of the assets of the
Company subject to any provision of this Agreement under which the sale, pledge
or disposition of assets is restricted will consist of Margin Stock.

Section 5.15. Existing Indebtedness; Future Liens. (a) Part A of Schedule 5.15
is a complete and correct list of each note, bond, certificate, credit
agreement, loan agreement, indenture, note purchase agreement, guarantee, letter
of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Company or any Subsidiary outstanding on the
date of the Closing, and the aggregate principal or face amount outstanding or
that is, or may become, outstanding, the interest rate, collateral and related
guaranties under each such arrangement is correctly described in Part A of
Schedule 5.15.

(b) Part B of Schedule 5.15 is a complete and correct list of each Lien securing
Indebtedness of any Person outstanding or consented to on the date of the
Closing covering any property of the Company or any Subsidiary, and the
aggregate Indebtedness secured (or that may be secured) by each such Lien and
the property covered by each such Lien is correctly described in Part B of
Schedule 5.15.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person or Canada Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
Canada, the United Nations or the European Union.

(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Canadian Economic Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is under
investigation by any Governmental Authority for possible violation of any U.S.
Economic Sanctions Laws, Canadian Economic Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws.

 

-11-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or Canada Blocked Person or will otherwise be used by the Company or any
Controlled Entity, directly or knowingly indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person or
Canada Blocked Person, (B) for any purpose that would cause any Purchaser to be
in violation of any U.S. Economic Sanctions Laws or Canadian Economic Sanctions
or (C) otherwise in violation of any U.S. Economic Sanctions Laws or Canadian
Economic Sanctions Laws;

(ii) will be used, directly or knowingly indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

(iii) will be used, directly or knowingly indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
in all material respects with all applicable U.S. Economic Sanctions Laws,
Canadian Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption
Laws.

Section 5.17. Status under Certain Statutes. (a) The Company is a company that
has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b) The business and other activities of the Company and its Subsidiaries,
including the issuance of the Notes hereunder, the application of the proceeds
and repayment thereof by the Company and the consummation of the Transactions
contemplated by the Note Documents do not result in a violation or breach in any
material respect of the applicable provisions of the Investment Company Act or
any rules, regulations or orders issued by the SEC thereunder.

(c) The Company is in compliance with its Investment Policies, except to the
extent that the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.18. Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
other Senior Unsecured Indebtedness (actual or contingent) of the Company,
including all Senior Unsecured Indebtedness of the Company described in
Schedule 5.15 hereto.

Section 5.19. Investments. Set forth in Schedule 5.19 is a complete and correct
list of all Investments (other than (a) Investments by the Company and the
Subsidiary Guarantors in the Company and the Subsidiary Guarantors, (b) Hedging
Agreements entered into in the ordinary course of the Company’s and its
Subsidiaries’ financial planning and not for speculative purposes, and
(c) Portfolio Investments by the Company and its Subsidiaries; provided that
(i) such Portfolio Investments are permitted under the Company’s Investment
Policies and (ii) such

 

-12-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Portfolio Investments are permitted under the provisions of the Investment
Company Act) held by the Company or any Subsidiary Guarantor in any Person on
the date of the Closing and, for each such Investment, (x) the identity of the
Person or Persons holding such Investment and (y) the nature of such Investment.
Except as disclosed in Schedule 5.19, as of the date of the Closing each of the
Company and the Subsidiary Guarantors owns, free and clear of all Liens (other
than Permitted Liens), all such Investments.

Section 5.20. Affiliate Agreements. As of the date of the Closing, the Company
has heretofore delivered (to the extent not otherwise publicly filed with the
SEC) to each of the Purchasers true and complete copies of each of the Affiliate
Agreements (including schedules and exhibits thereto, and any amendments,
supplements or waivers executed and delivered thereunder). As of the date of the
Closing, each of the Affiliate Agreements is in full force and effect.

SECTION 6. REPRESENTATION AND COVENANT OF THE PURCHASERS.

Section 6.1. Purchase for Investment. (a) Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the initial sale or resale of the Notes.

(b) Each Purchaser acknowledges that the Notes will bear a restrictive legend in
the form set forth on the form of Notes set out in Exhibit 1.

(c) Each Purchaser severally represents and warrants that such Purchaser
(i) will not sell, transfer or otherwise dispose of the Notes or any interest
therein except in a transaction exempt from or not subject to the registration
requirements of the Securities Act and (ii) was given the opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering and to obtain any additional information which the Company possesses or
can acquire without unreasonable effort or expense.

(d) Each Purchaser for itself represents that it is an Institutional Accredited
Investor acting for its own account or as a fiduciary or agent for others (which
others are also Institutional Accredited Investors).

(e) Each Purchaser severally represents that the purchase of the Notes by such
Purchaser has not been solicited by or through anyone other than the Company or
the Placement Agent.

 

-13-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(f) Each holder of a Note covenants and agrees that it shall not directly or
indirectly transfer all or any portion of any of its Notes to any Person that is
a Competitor.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed ten percent (10%) of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14, as amended (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM

 

-14-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Exemption are satisfied, neither the QPAM nor a person controlling or controlled
by the QPAM maintains an ownership interest in the Company that would cause the
QPAM and the Company to be “related” within the meaning of Part VI(h) of the
QPAM Exemption and (i) the identity of such QPAM and (ii) the names of any
employee benefit plans whose assets in the investment fund, when combined with
the assets of all other employee benefit plans established or maintained by the
same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23, as amended (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a Person controlling or
controlled by the INHAM (applying the definition of “control” in Part IV(d)(3)
of the INHAM Exemption) owns a 10% or more interest in the Company and (i) the
identity of such INHAM and (ii) the name(s) of the employee benefit plan(s)
whose assets constitute the Source have been disclosed to the Company in writing
pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO THE COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Annual Statements — within 90 days after the end of each fiscal year of the
Company, the audited consolidated balance sheet and related statements of
operations, changes in net assets or stockholders’ equity and cash flows of the
Company and its Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial

 

-15-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

condition and results of operations of the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that,
the requirements set forth in this clause (a) may be fulfilled by providing to
the holders of the Notes that are Institutional Investors the report of the
Company to the SEC on Form 10-K for the applicable fiscal year;

(b) Quarterly Statements — within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, the consolidated
balance sheet and related statements of operations, changes in net assets or
stockholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the statement of assets and liabilities or balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that, the requirements set forth in this
clause (b) may be fulfilled by providing to the holders of the Notes that are
Institutional Investors the report of the Company to the SEC on Form 10-Q for
the applicable quarterly period;

(c) Audit Reports — promptly upon receipt thereof, copies of all significant
reports submitted by the Company’s independent public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or related internal control systems of the Company or any
of its Subsidiaries delivered by such accountants to the management or Board of
Directors of the Company;

(d) Employee Benefit Matters — promptly following any request therefor, copies
of (i) any documents described in section 101(k) of ERISA that the Company or
any of its ERISA Affiliates may request with respect to any Multiemployer Plan
and (ii) any notices described in section 101(l) of ERISA that the Company or
any of its ERISA Affiliates may request with respect to any Plan or
Multiemployer Plan;

(e) SEC and Other Reports — promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Company or any Subsidiary Guarantor with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

(f) Management Agreement — within (i) five Business Days of any material
amendment, supplementation or modification of the Management Agreement, notice
of such material amendment, supplementation or modification and (ii) (y) within
ninety (90) days after the end of each fiscal year of the Company and (z) within
sixty (60) days after the end of each of the first three (3) fiscal quarters of
each fiscal year of the Company, notice of any other amendment, supplementation
or modification of the Management Agreement;

 

-16-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(g) Requested Information — promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Note Documents, as any holders of the Notes that is an
Institutional Investor may reasonably request;

(h) Notices of Material Events — notice of the following:

(i) the occurrence of any Default;

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
of its Affiliates that, if adversely determined, could reasonably be expected to
result in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $25,000,000;

(iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

Each notice delivered under this clause shall be accompanied by a statement of a
Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto; and

(i) Supplements — promptly, and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Financial Officer of the Company
(i) certifying as to whether the Company has knowledge that a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 10.2,
10.5 and 10.7, including any Additional Financial Covenant, and (iii) stating
whether any material change in GAAP as applied by (or in the application of GAAP
by) the Company has occurred since the date of the most recent audited financial
statements delivered pursuant to Section 7.1(a) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

-17-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 7.3. Visitation, Etc. The Company will, and will cause each of its
Subsidiaries (other than Financing Subsidiaries and Immaterial Subsidiaries) to,
permit any representatives designated by the holder of a Note upon reasonable
prior notice (which, prior to the occurrence of a Default or Event of Default,
shall not be less than thirty (30) Business Days prior to the date of such
inspection), to visit and inspect its properties during normal business hours,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times as reasonably requested, provided that the Company
or such Subsidiary shall be entitled to have its representatives and advisors
present during any inspection of its books and records, provided further that,
so long as no Default has occurred and is continuing and if the Company has
provided to each holder of the Notes written notice of the intent of a holder to
exercise inspection rights set forth in this Section 7.3 not less than
fifteen (15) Business Days prior to such inspection and permitting such holder
to join in such scheduled inspection upon five (5) (rather than thirty (30))
Business Days’ prior notice, the inspection rights set forth in this Section 7.3
may, in the aggregate for all holders of the Notes, only be exercised once per
calendar quarter, provided, further, if a Default or Event of Default then
exists, the reasonable and documented out-of-pocket costs for such visit or
inspection shall be at the expense of the Company.

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of the Series 2020A Notes shall be due and payable on the stated maturity date
thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding at 100% of the principal amount
so prepaid, together with interest accrued thereon to, but excluding, the date
of such prepayment, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 10 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.5), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

-18-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 8.3. Change in Control.

(a) Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (b) of this Section 8.3 and shall be accompanied by the
certificate described in subparagraph (e) of this Section 8.3.

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.3 Proposed
Prepayment Date”). Such date shall be not less than 10 days and not more than
60 days after the date of such offer (if the Section 8.3 Proposed Prepayment
Date shall not be specified in such offer, the Section 8.3 Proposed Prepayment
Date shall be the first Business Day after the 45th day after the date of such
offer).

(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 10 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount or other premium.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Financial
Officer of the Company and dated the date of such offer, specifying: (i) the
Section 8.3 Proposed Prepayment Date; (ii) that such offer is made pursuant to
this Section 8.3; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to, but excluding, the Section 8.3 Proposed Prepayment Date; (v) that the
conditions of this Section 8.3 have been fulfilled; and (vi) in reasonable
detail, the nature and date or proposed date of the Change in Control.

Section 8.4. [Reserved].

Section 8.5. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All partial
prepayments made pursuant to Section 8.3 or 8.9 shall be applied only to the
Notes of the holders who have elected to participate in such prepayment.

 

-19-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 8.6. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to, but excluding, such date and the applicable Make-Whole Amount (to
the fullest extent permitted by applicable law), if any. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

Section 8.7. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes or any part or portion except (a) upon
the payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer to purchase all or any
portion of the outstanding Notes made by the Company or an Affiliate pro rata to
the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 5 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

Section 8.8. Make-Whole Amount and Modified Make-Whole Amount. The terms
“Make-Whole Amount” and “Modified Make-Whole Amount” mean, with respect to any
Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal; provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount and the Modified Make-Whole Amount, the following terms have
the following meanings:

“Applicable Percentage” in the case of the computation of the Modified
Make-Whole Amount for purposes of Section 8.9 means 1.00% (100 basis points) and
in the case of a computation of the Make-Whole Amount for any other purpose
means 0.50% (50 basis points).

 

-20-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or 8.9 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (x) the Applicable Percentage plus (y) the yield to maturity implied
by (i) the yields reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on the run U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

-21-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.9 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
8.9 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.9. Prepayment for Tax Reasons. (a) The Company shall have an option to
prepay the affected Notes in whole, but not in part, at any time, on giving not
less than 10 nor more than 60 days’ notice to the Foreign Holders (which notice
shall be irrevocable) by payment of the principal amount, together with interest
accrued to the date fixed for prepayment and with a premium in an amount equal
to the Modified Make-Whole Amount, determined as of two Business Days prior to
the date of such prepayment pursuant to this Section 8.9, if (i) the Company
(a) has or will become obliged to pay additional amounts as provided or referred
to in Section 14.3 as a result of any change in, or amendment to, the laws,
regulations or rulings of the United States or any political subdivision or any
authority thereof or therein having power to tax, or any change in the
application or official interpretation of such laws, regulations or rulings
(including a holding by a court of competent jurisdiction), which change or
amendment becomes effective on or after the date of the Closing and (b) in its
business judgment, determines that such obligation cannot be avoided by the use
of reasonable measures available to it; or (ii) (a) any action has been taken by
a taxing authority of, or any decision has been rendered by a court of competent
jurisdiction in, the United States or any political subdivision or taxing
authority thereof or therein, including any actions specified in (i) above,
whether or not such action was taken or decision was rendered with respect to
the Company, or any change, amendment, application or interpretation shall be
officially proposed, which, in any such case, in the written opinion of
independent legal counsel of recognized legal standing, will result in a
material probability that the Company will become obligated to pay additional
amounts and (b) in its business judgment the Company determines that such
obligation cannot be avoided by the use of reasonable measures available to it;
provided that no such notice of prepayment shall be given earlier than 60 days
prior to the earliest date on which the Company would be obliged to pay such
additional amounts if a payment in respect of such Notes held by the Foreign
Holders were then due.

(b) Prior to the giving of any notice of prepayment pursuant to this
Section 8.9, the Company shall deliver to the Foreign Holder of any Note to be
prepaid (1) a certificate signed by two officers of the Company stating that the
Company is entitled to effect such prepayment and setting forth a statement of
facts showing that the conditions precedent to the right of the Company so to
prepay have occurred and (2) in the case of a determination under (ii) above, an
opinion of independent legal advisers of recognized standing to the effect that
there is a material probability that the Company will become obliged to pay such
additional amounts as a result of such change or amendment. Upon the expiry of
any such notice as is referred to in this Section 8.9, the Company shall be
bound to prepay such Note in accordance with this Section 8.9.

 

-22-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(c) Notwithstanding the foregoing, if the Company shall give a Foreign Holder
notice of prepayment of any Note pursuant to Section 8.9(a), such Foreign
Holder, if it then holds one or more such Notes in an aggregate amount equal to
or greater than $5,000,000, shall have a one-time option to reject such
prepayment with respect to the prepayment arising as a result of the
circumstances described in such notice; provided, however, if such Foreign
Holder rejects such prepayment, Section 14.3(a) shall no longer be operative
with respect to any Notes held by such Foreign Holder arising out of the
circumstances described in such notice, but not of such Foreign Holder’s right
to receive payments pursuant to Section 14.3(a) that may arise out of
circumstances not described in such notice. To exercise such option, such
Foreign Holder shall provide a rejection notice to the Company within five
Business Days after its receipt of the Company’s notice of prepayment. Such
notice by a Foreign Holder shall be irrevocable and shall be binding on all
subsequent Foreign Holders of such Foreign Holder’s Notes.

(d) The provisions of Sections 8.2 and 8.5 shall not apply to any prepayment
pursuant to this Section 8.9.

SECTION 9. AFFIRMATIVE COVENANTS.

So long as any of the Notes are outstanding, the Company covenants that:

Section 9.1. Compliance with Law. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company will, and will cause its Subsidiaries to, conduct
its business and other activities in compliance in all Material respects with
the applicable provisions of the Investment Company Act (including, without
limiting the foregoing, Section 18(a)(1)(A) and any applicable “asset coverage”
maintenance requirement) and any applicable rules, regulations or orders issued
by the SEC thereunder.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

-23-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 9.5. Legal Existence, Etc. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 10.3.

Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall rank at least pari
passu in right of payment with all other present and future Senior Unsecured
Indebtedness (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other Senior Unsecured Indebtedness of the
Company.

Section 9.7. Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries that (i) guarantees indebtedness for borrowed money incurred
pursuant to a Material Credit Facility or (ii) otherwise becomes liable at any
time, whether as a borrower or an additional or co-borrower or otherwise, for or
in respect of any indebtedness for borrowed money incurred under a Material
Credit Facility (in each case, other than as a result of Standard Securitization
Undertakings or a Permitted SBIC Guarantee) to concurrently therewith:

(A) enter into an agreement in form and substance reasonably satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (i) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (ii) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guarantee”); and

(B) deliver the following to each holder of a Note:

(i) an executed counterpart of such Subsidiary Guarantee;

(ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, and 5.7 of this Agreement (but with respect to such Subsidiary
and such Subsidiary Guarantee rather than the Company);

 

-24-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(iii) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guarantee and the
performance by such Subsidiary of its obligations thereunder;

(iv) unless waived by the Required Holders, an opinion of counsel reasonably
satisfactory to the Required Holders covering such matters relating to such
Subsidiary and such Subsidiary Guarantee as the Required Holders may reasonably
request.

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that has provided a Subsidiary Guarantee under
subparagraph (a) of this Section 9.7 may be discharged from all of its
obligations and liabilities under its Subsidiary Guarantee and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guarantee) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guarantee, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses
(i) through (iv).

Section 9.8. Books and Records. The Company will, and will cause each of its
Subsidiaries to, keep or cause to be kept proper books of record and account in
accordance with GAAP.

Section 9.9. Status of RIC and BDC. The Company shall (i) maintain its status as
a RIC under the Code, and (ii) maintain its status as a “business development
company” under the Investment Company Act.

Section 9.10. Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

 

-25-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 9.11. Rating Confirmation. The Company covenants and agrees that, at its
sole cost and expense, it shall cause to be maintained at all times a Rating
from at least one NRSRO that indicates that it will monitor the rating on an
ongoing basis. No later than April 30 of each year, commencing in 2021, the
Company shall provide a notice to each of the holders of the Notes sent in the
manner provided in Section 18 with respect to any then current Ratings, which
shall include a Rating from at least one NRSRO, and which notice shall include a
copy of such Rating.

Section 9.12. Rating. Within 30 days after the date of the Closing, the Company
shall deliver to the Purchasers in the manner provided in Section 18 evidence in
form and substance satisfactory to the Purchasers a Rating evidencing that the
Notes have been rated Investment Grade or better by DBRS or another NRSRO.

SECTION 10. NEGATIVE COVENANTS.

So long as any of the Notes are outstanding, the Company covenants that:

Section 10.1. [Reserved].

Section 10.2. Liens. The Company will not, nor will it permit any of its
Subsidiaries (other than Financing Subsidiaries) to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except Permitted Liens.

Section 10.3. Fundamental Changes. The Company will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries and Immaterial
Subsidiaries) to enter into any transaction of merger, consolidation or
amalgamation or to liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Company will not, nor will it permit any of its
Subsidiaries (other than Financing Subsidiaries and Immaterial Subsidiaries) to
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any Person, except for purchases or acquisitions of Portfolio
Investments and other assets in the normal course of the day-to-day business
activities of the Company and its Subsidiaries and not in violation of the terms
and conditions of this Agreement. The Company will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries and Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash and
dispositions of investments in connection with exits and work-outs (including
assets abandoned for no consideration if the Company determines such assets have
no value) in the normal course of the day-to-day business activities of the
Company and its Subsidiaries) and (y) subject to the provisions of clause (d)
below, Portfolio Investments (to the extent not otherwise included in clause (x)
of this Section 10.3).

 

-26-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Notwithstanding the foregoing provisions of this Section 10.3:

(a) any Subsidiary Guarantor of the Company may be merged or consolidated with
or into the Company or any other Subsidiary Guarantor; provided that (i) at the
time thereof and after giving effect thereto, no Default shall have occurred or
be continuing, (ii) if any such transaction shall be between a Subsidiary
Guarantor and a wholly-owned Subsidiary Guarantor, the wholly-owned Subsidiary
Guarantor shall be the continuing or surviving corporation and (iii) if any such
transaction shall be between the Company and a Subsidiary Guarantor, the Company
shall be the continuing or surviving corporation;

(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any wholly-owned Subsidiary Guarantor of the Company;

(c) the capital stock of any Subsidiary of the Company may be sold, transferred
or otherwise disposed of to the Company or any wholly-owned Subsidiary Guarantor
of the Company;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments to a Financing Subsidiary so long as after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments) no Default shall have occurred or be continuing;

(e) the Company or any Subsidiary may merge or consolidate with any other Person
so long as at the time thereof and after giving effect thereto, no Default shall
have occurred or be continuing and provided that

(i) if any such transaction shall be between the Company and another Person,
either

(A) the Company shall be the continuing or surviving corporation or

(B) (1) no Change in Control shall have occurred, (2) the successor formed by
such consolidation or the survivor of such merger, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and (3)(x) such corporation or limited liability company shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes, (y) such corporation or limited liability company shall have caused
to be delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and (z) each
Subsidiary Guarantor under any Subsidiary Guarantee that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs reaffirms its obligations under such Subsidiary Guarantee in writing at
such time pursuant to documentation that is reasonably acceptable to the
Required Holders,

 

-27-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(ii) if any such transaction shall be between a wholly-owned Subsidiary
Guarantor and another Person (other than the Company), a wholly-owned Subsidiary
Guarantor shall be the continuing or surviving corporation,

(iii) if any such transaction shall be between a Subsidiary Guarantor and
another Person (other than the Company or a wholly-owned Subsidiary Guarantor),
a Subsidiary Guarantor shall be the continuing or surviving corporation;

(f) the Company and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $25,000,000 in any fiscal year; and

(g) the Company or the other Obligors may dissolve or liquidate (i) any
Subsidiary that does not own, legally or beneficially, assets which in aggregate
have a value of $1,000,000 or more at such time of dissolution or liquidation or
(ii) any SBIC Subsidiary, provided that no portion of any Indebtedness or any
other obligations (contingent or otherwise) of such SBIC Subsidiary (A) is, or
would as a result of dissolution or liquidation hereunder become, recourse to or
obligate the Company or any other Obligor (other than any SBIC Subsidiary) in
any way, or (B) subjects, or would as a result of dissolution or liquidation
hereunder subject, any property of the Company or any other Obligor (other than
any SBIC Subsidiary) to the satisfaction of such Indebtedness.

Section 10.4. [Reserved].

Section 10.5. Restricted Payments. The Company will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries) to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
that the Company may declare and pay:

(a) dividends with respect to the capital stock of the Company to the extent
payable in additional shares of the Company’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Company’s common stock) in any taxable year of
the Company in amounts not to exceed the amount that is estimated in good faith
by the Company to be required to (i) reduce to zero for such taxable year or for
the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year or for the previous taxable year imposed by section 4982 of the
Code;

 

-28-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Company’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i) no Default shall have occurred and be continuing; and

(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Company after the date of the Closing under this clause (c) shall not exceed
the sum of (x) an amount equal to 10% of the taxable income of the Company for
such taxable year determined under section 852(b)(2) of the Code, but without
regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any,
by which dividends and distributions made during such taxable year pursuant to
the foregoing clause (b) (whether in respect of such taxable year or the
previous taxable year) based upon the Company’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.

(d) other Restricted Payments so long as (i) on the date of such Restricted
Payment and after giving effect thereto, no Default shall have occurred and be
continuing and (ii) such payment shall not be prohibited under any Material
Credit Facility, as confirmed in a certificate delivered to the holders of the
Notes by a Financial Officer.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Company to the Company or to any other Subsidiary
Guarantor.

Section 10.6. Certain Restrictions on Subsidiaries. Other than any Material
Credit Facility and the other agreements in connection therewith, the Company
will not permit any of its Subsidiaries (other than Financing Subsidiaries) to
enter into or suffer to exist any indenture, agreement, instrument or other
arrangement that prohibits or restrains, in each case in any material respect,
or imposes materially adverse conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property by any Obligor; provided
that, the foregoing shall not apply to (i) indentures, agreements, instruments
or other agreements pertaining to other Indebtedness permitted hereunder so long
as it is not, in the Company’s good faith judgment, more restrictive or
burdensome in respect of the foregoing activities than the Note Documents
(provided that, in any event, such restrictions would not adversely affect the
exercise of rights or remedies of the holder of the Notes under the Note
Documents or impair the rights or ability of the Company or any Subsidiary
Guarantor in any manner from performing its obligations under the Note
Documents) and (ii) indentures, agreements, instruments or other agreements
pertaining to any lease, sale or other disposition of any asset permitted by
this Agreement or any Lien permitted

 

-29-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

by this Agreement on such asset so long as the applicable restrictions only
apply to the assets subject to such lease, sale, other disposition or Lien;
provided further, that any Material Credit Facility that prohibits or restrains
or imposes conditions upon such action may not be materially more restrictive
upon the Company and its Subsidiaries than similar credit facilities for
borrowers the general nature of the business of which is not substantially
different from the general nature of the business of the Company and its
Subsidiaries, taken as a whole.

Section 10.7. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. (i) The Company will not permit Shareholders’
Equity (as reflected in its Form 10-Q or Form 10-K without any deductions) at
the last day of any fiscal quarter of the Company to be less than the greater of
(i) 33% of the total assets of the Company and its Subsidiaries as of the last
day of such fiscal quarter (determined on a consolidated basis, without
duplication, in accordance with GAAP) and (ii) $130,000,000 plus 25% of the net
proceeds of the sale of Equity Interests by the Company and its Subsidiaries
after the date of the Closing.

(ii) If at any time (A) the SUNS SPV Credit Agreement contains a requirement to
maintain a level of Shareholders’ Equity (regardless of whether such provision
is labeled or otherwise characterized as a covenant, a definition or a default)
of the Company (a “Shareholders’ Equity Covenant”) that is not set forth in this
Agreement or (B) thereafter the Company or SUNS SPV LLC enters into any
amendment, supplement, waiver, change, clarification, interpretation, consent or
other modification to such Shareholders’ Equity Covenant (or to any defined term
contained or used in any Shareholders’ Equity Covenant) (which, for the
avoidance of doubt for purposes of this Section 10.7(a), shall include any such
change effectuated pursuant to a replacement of the SUNS SPV Credit Agreement),
then the Company shall provide a Shareholders Equity Notice in respect of such
Shareholders Equity Covenant. Such Shareholders Equity Covenant shall be deemed
automatically incorporated by reference into Section 10.7(a)(i) of this
Agreement, mutatis mutandis, as if set forth in full herein, effective as of the
date when such Shareholders Equity Covenant shall have become effective under
such SUNS SPV Credit Agreement, unless waived in writing by the Required Holders
within 60 days after each holder’s receipt of such notice of such Shareholders
Equity Covenant.

(iii) Any Shareholders Equity Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Shareholders’ Equity Covenant”) pursuant to this
Section 10.7(a) (A) shall be deemed automatically amended herein to reflect any
subsequent amendments made to such Shareholders Equity Covenant under the SUNS
SPV Credit Agreement; provided that, if a Default or an Event of Default then
exists, such Incorporated Shareholders’ Equity Covenant shall only be deemed
automatically amended at such time, if it should occur, when such Default or
Event of Default no longer exists and (B) shall be deemed automatically deleted
from this Agreement at such time as such Shareholders Equity Covenant is deleted
or otherwise removed from the SUNS SPV Credit Agreement; provided, however, for
the avoidance of doubt, in the event the SUNS SPV Credit Agreement shall be
terminated and not replaced, the terms of Section 10.7(a)(i) as set forth on the
date of this agreement shall

 

-30-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

remain in effect unless and until an MFL Financial Covenant is incorporated into
this Agreement in accordance with Section 10.7(d); provided that, if a Default
or an Event of Default then exists, such Incorporated Shareholders’ Equity
Covenant shall only be deemed automatically deleted from this Agreement at such
time, if it should occur, when such Default or Event of Default no longer
exists; provided further, however, that if any fee or other consideration shall
be given to the lenders under such SUNS SPV Credit Agreement primarily to
reflect such less restrictive amendment or deletion, the equivalent of such fee
or other consideration shall be given, pro rata, to the holders of the Notes;
provided that, if any such fees under the SUNS SPV Credit Agreement are payable
only to consenting holders, to the extent the holders of the Notes hereunder
have an ability to grant or withhold consent to such amendment or other
modification pursuant to the terms hereof, such fees shall be payable to holders
of Notes under this Agreement only to the extent such holders have approved the
amendment or other modification.

(iv) “Most Favored Lender Shareholders’ Equity Notice” means, in respect of any
Shareholders Equity Covenant, a written notice to each of the holders of the
Notes delivered promptly, and in any event within twenty Business Days after the
inclusion of such Shareholders Equity Covenant in the SUNS SPV Credit Agreement
(including by way of amendment or other modification of any existing provision
thereof) from a Responsible Officer referring to the provisions of this
Section 10.7(a) and setting forth a reasonably detailed description of such
Shareholders Equity Covenant (including any defined terms used therein) and
related explanatory calculations, as applicable.

(v) The Company further covenants to promptly execute and deliver at its expense
(including, without limitation, the reasonable fees and expenses of one counsel
for the holders of the Notes) each and every amendment to this Agreement
reasonably considered to be necessary or appropriate by the Required Holders for
purposes of maintaining clarity and consistency between the applicable sections
of the Shareholders’ Equity Covenant and related defined terms contained or used
therein and Section 10.7 and related defined terms contained or used therein;
provided that the execution and delivery of any such amendment shall not be a
precondition to the effectiveness of such alteration or alterations, but shall
merely be for the convenience of the parties hereto.

(b) Asset Coverage Ratio. The Company will not permit the Asset Coverage Ratio
to be less than the Investment Company Act Asset Coverage at any time.

(c) [Reserved].

(d) Financial Covenant Most Favored Lender. (i) Without limiting
Section 10.7(a), if at any time, including, for the avoidance of doubt, as of
the date of the Closing, (A) any Material Credit Facility includes MFL Financial
Covenants (individually an “Additional Financial Covenant” and, collectively,
“Additional Financial Covenants”) not set forth in this Agreement or
(B) thereafter the Company enters into any amendment, supplement, waiver,
change, clarification, interpretation, consent or other modification to a
Material Credit Facility (which, for the avoidance of doubt for purposes of this
Section 10.7(d), shall include any such change effectuated pursuant to a
replacement of any Material Credit Facility) (individually a “Financial

 

-31-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Covenant Modification” and, collectively, “Financial Covenant Modifications”) to
any MFL Financial Covenant set forth in any Material Credit Facility or to an
Additional Financial Covenant (or to any defined term contained or used in any
MFL Financial Covenant or such Additional Financial Covenant), then and in any
such event the Company shall give written notice thereof to each holder of the
Notes not later than 10 Business Days following the date of any such Additional
Financial Covenant(s) or Financial Covenant Modification(s), as the case may be.
Effective on the date of such Additional Financial Covenant(s) or Financial
Covenant Modification(s) under and pursuant to any Material Credit Facility,
such Additional Financial Covenant(s) or Financial Covenant Modification(s),
whether or not more or less restrictive upon the Company, shall then and
thereupon be deemed to have been incorporated herein with respect to
Section 10.7 and/or any defined term contained or used therein, as the case may
be; provided that if a Default or Event of Default shall have occurred and be
continuing at the time Section 10.7, such Additional Financial Covenant(s) or
Financial Covenant Modification(s) (and/or any defined term contained or used
therein, as the case may be) is or are to be so excluded, terminated, loosened,
tightened, amended or modified under this Section 10.7(d), the prior written
consent thereto of the Required Holders shall be required as a condition to the
exclusion, termination, loosening, tightening or other amendment or modification
of such Section 10.7, such Additional Financial Covenant(s) or Financial
Covenant Modification(s) (and/or any defined term contained or used therein, as
the case may be); provided further that, notwithstanding the foregoing and for
the avoidance of doubt, in no event shall the minimum asset coverage required to
be held by the Company pursuant to this Section 10.7 be less than the Investment
Company Act Asset Coverage.

(ii) The Company further covenants to promptly execute and deliver at its
expense (including the reasonable fees and expenses of one counsel for the
holders of the Notes) each and every amendment to this Agreement reasonably
considered to be necessary or appropriate by the Required Holders for purposes
of maintaining clarity and consistency between the applicable sections of a
Material Credit Facility and related defined terms contained or used therein and
Section 10.7 and related defined terms contained or used therein; provided that
the execution and delivery of any such amendment shall not be a precondition to
the effectiveness of such alteration or alterations, but shall merely be for the
convenience of the parties hereto.

(iii) The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company as consideration for or as an
inducement to the entering into by any such creditor of any modification(s)
primarily with respect to the principal terms of an Additional Financial
Covenant(s) the effect of which modification is to exclude, terminate, loosen,
or otherwise amend or modify an Additional Financial Covenant(s), which
exclusion, termination, loosening, or other amendment or modification would
require a similar change in this Agreement, unless such consideration or
remuneration is concurrently paid, on the same terms, and in an amount bearing
the same proportion to the aggregate outstanding principal amount of the Notes
as the amount paid to such other creditor bears to the aggregate principal
amount of indebtedness owing by the Company to such other creditor, ratably to
all of the holders of the Notes then outstanding; provided that, if any such
fees under the Material Credit Facility are payable only to consenting holders,
to the extent the holders of the Notes hereunder have an ability to grant or
withhold consent to such amendment or other modification pursuant to the terms
hereof, such fees shall be payable to holders of Notes under this Agreement only
to the extent such holders have approved the amendment or other modification.

 

-32-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 10.8. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries (other than Financing Subsidiaries and Immaterial
Subsidiaries) to, enter into any material transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided that,
affiliate transactions that are expressly permitted to be undertaken by a
business development company under the Investment Company Act and the rules and
regulations promulgated thereunder will be deemed to be in the ordinary course
of business for purposes of this Section 10.8, (b) transactions between or among
the Company and its Subsidiaries, (c) Restricted Payments permitted by
Section 10.5, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described on Schedule 10.8(e), (f) any Investment that results
in the creation of an Affiliate, (g) Permitted Directing Body-Approved Affiliate
Transactions, and (h) transactions between or among the Obligors and any SBIC
Subsidiary at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties.

Section 10.9. Lines of Business. The Company will not, nor will it permit any of
its Subsidiaries to, engage to any material extent in any business other than in
accordance with its Investment Policies.

Section 10.10. Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person or Canada Blocked Person), own or control a
Blocked Person or Canada Blocked Person or (b) directly or knowingly indirectly
have any investment in or engage in any dealing or transaction (including any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder or
any affiliate of such holder to be in violation of, or subject to sanctions
under, any law or regulation applicable to such holder, or (ii) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions Laws or Canadian
Economic Sanctions Laws.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

 

-33-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(b) the Company defaults in the payment of any interest on any Note for a period
of five or more Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in (i) Section 9.7 or Sections 10.1 through 10.7 hereof or
(ii) Section 7.1(h) hereof and such failure shall continue unremedied for a
period of five or more days after notice thereof by any holder of a Note to the
Company or (iii) in each case of clause (i) or (ii) above, as applicable, any
covenant in a Supplement which specifically provides that it shall have the
benefit of this paragraph (c); or

(d) [Reserved];

(e) the Company defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
Sections 11(a), (b) and (c)) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(e)); or

(f) any representation or warranty made in writing by or on behalf of the
Company or a Subsidiary Guarantor or by any officer of the Company or a
Subsidiary Guarantor in this Agreement, any Supplement or the Subsidiary
Guarantee or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(g) (i) the Company or any of its Subsidiaries (other than a Financing
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, or (ii) any event or condition (other than
any condition which is a Change in Control (in which event the terms and
conditions of Section 8.3 shall govern)) occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any of its Subsidiaries or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

-34-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(i) the Company or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 11, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Company or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any action for the
purpose of effecting any of the foregoing or (vii) become unable, admit in
writing its inability or fail generally, to pay its debts as they become due; or

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Company or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days following the entry of such judgment during
which execution shall not be effectively stayed, discharged or bonded pending
appeal, or liability for such judgment amount shall not have been admitted by an
insurer of reputable standing reasonably acceptable to the Required Holders, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any of its Subsidiaries to enforce any such
judgment; or

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Holders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(l) Solar Capital Partners, LLC, any affiliate thereof which is under common
Control, or any successor thereto shall cease to be the investment advisor for
the Company; or

(m) [Reserved]; or

(n) except for expiration in accordance with its terms, any of the Note
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Company; or

 

-35-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(o) the Company or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(h) or (i) (other than an Event of Default
described in clause (vii) of Section 11(i)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, either (i) any original Purchaser or Affiliate thereof (provided,
that notwithstanding the definition thereof, “Affiliate” shall include any
Person that acts as investment adviser in the ordinary course of business on
behalf of the account of any original Purchaser) which is a holder or holders of
Notes at the time outstanding affected by such Event of Default or (ii) the
Required Holders may at any time, at its or their option, by notice or notices
to the Company, declare all the Notes held by it or them to be immediately due
and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

-36-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of more than 50% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable attorneys’ fees, expenses and
disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. (a) Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(a)(C)) for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee

 

-37-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

of such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same Series (and of the same tranche if such Series
has separate tranches) (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1 or
attached to the applicable Supplement with respect to any Additional Notes. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000; provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations and agreements set forth in
Section 6.1(b), (d) and (f) and Section 6.2.

(b) Any transfer of a Note made in violation of Section 6.1(f) or this
Section 13.2 shall be null and void and of no force and effect.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(C)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or Additional Purchaser or another holder of a Note
with a minimum net worth of at least $50,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series (and of the
same tranche if such Series has separate tranches), dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

-38-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, and interest becoming
due and payable on the Notes shall be made in New York, New York at the
principal office of Goldman Sachs Bank USA in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or Additional
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount or
Modified Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below such Purchaser’s or Additional
Purchaser’s name in Schedule A or attached to any Supplement to which such
Additional Purchaser is a party, or by such other method or at such other
address as such Purchaser or Additional Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser or
Additional Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or Additional Purchaser or such Person’s nominee, such
Person will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser or Additional Purchaser under this Agreement, including
via any Supplement, and that has made the same agreement relating to such Note
as the Purchasers have made in this Section 14.2.

Section 14.3. Taxation. (a) All payments of principal, interest, Make-Whole
Amount and Modified Make-Whole Amount in respect of the Notes shall be made free
and clear of, and without withholding or deduction for, any taxes, duties,
assessments or governmental charges of whatsoever nature imposed, levied,
collected, withheld or assessed by the United States, any other taxing
jurisdiction from which or through which the Company makes payments or any
political subdivision or any authority thereof or therein having power to tax,
unless such withholding or deduction is required by law. In that event, the
Company shall pay such additional amounts as will result in the receipt by any
holders that are not U.S. persons as defined in I.R.C. § 7701 (collectively, the
“Foreign Holders”) or any other holder of such amounts as would have been
received by the holder if no such withholding or deduction had been required,
except that no such additional amounts shall be payable in respect of any tax,
assessment or other governmental charge that:

(1) is imposed or withheld solely by reason of the existence of any present or
former connection (other than the mere fact of being a Foreign Holder or the
taxing of any enforcement action by a Foreign Holder under this Agreement)
between any holder and the United States, including such holder being or having
been a citizen or resident of the United States or treated as being or having
been a resident thereof;

 

-39-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(2) in the case of a Foreign Holder, is imposed or withheld by reason of any
Foreign Holder (or any partnership, trust, estate, limited liability company or
other fiscally transparent entity of which such Foreign Holder is a partner,
beneficiary, settlor or member) (i) being or having been present in, or engaged
in a trade or business in, the United States, (ii) being treated as having been
present in, or engaged in a trade or business in, the United States, or
(iii) having or having had a permanent establishment in the United States;

(3) is an estate, inheritance, gift, sales, transfer, personal property or
excise tax or any similar tax assessment or governmental charge;

(4) is, in respect of any payment to any Foreign Holder that is not qualified
for the benefits of a U.S. tax treaty providing for zero withholding on interest
on the date of this Agreement, imposed on a beneficial owner that actually or
constructively owns 10% or more of the total combined voting power of all of the
classes of stock of the Company that are entitled to vote within the meaning of
Section 871(h)(3) of the Code (as in effect on the date of this Agreement or, in
the case of a transfer to another Foreign Holder, as in effect on the date of
such transfer) or that is a bank making a loan entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code (as in effect on the date of this Agreement, or in the case of a
transfer to another Foreign Holder, as in effect on the date of such transfer);

(5) would not have been imposed but for the failure or inability (other than as
a result of Change in Law) of the beneficial owner or any holder to comply with
the requirements of Section 14.3(c) or any other certification, information,
documentation or other reporting requirements (“Forms”) concerning the
nationality, residence, identity or connection with the United States of such
beneficial owner or such holder, if such compliance is required by statute or by
regulation of the United States or of any political subdivision or taxing
authority thereof or therein as a precondition to relief or exemption from such
tax, duty, assessment or other governmental charge; provided that the filing of
such Forms would not impose any unreasonable burden on such holder or result in
any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person (other than any tax authority), it
being understood that the provision of United States Internal Revenue Service
Forms W-9, W-8BEN, W-8BEN-E, W-8IMY, W-8ECI or W-8EXP does not impose an
unreasonable burden on any holder or result in the disclosure of any
confidential or proprietary income tax return information, and provided further
that such holder shall be deemed to have satisfied the requirements of this
clause (5) upon the good faith completion and submission of such Forms
(including refilings or renewals of filings) as may be specified in a written
request of the Company no later than 60 days after receipt by such holder of
such written request (accompanied by copies of such Forms and related
instructions);

 

-40-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(6) is payable otherwise than by withholding by the Company from payments on or
in respect of any Note held by any Foreign Holder;

(7) is (i) an income, branch or franchise taxes imposed on (or measured by) the
Foreign Holder’s net income by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
holder is organized or in which its principal office is located or in which its
applicable lending office is located, (ii) is a withholding tax that is imposed
on amounts payable to such holder at the time such holder becomes a party to
this Agreement (or becomes a transferee of another holder) or is attributable to
such holder’s failure or inability (other than as a result of a Change in Law)
to comply with Section 14.3(c) or (iii) is any withholding tax imposed under
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) (“FATCA”).

(8) any combination of items (1), (2), (3), (4), (5), (6) and (7).

(b) In addition, the Company will not pay additional amounts to any Foreign
Holder if it is a partnership, trust, estate, limited liability company or other
fiscally transparent entity, or to any Foreign Holder if it is not the sole
beneficial owner of the Note held by it, as the case may be. This exception,
however, will apply only to the extent that a beneficiary or settlor with
respect to the trust or estate, or a beneficial owner or member of the
partnership, limited liability company or other fiscally transparent entity,
would not have been entitled to payment of an additional amount had the
beneficiary, settlor, beneficial owner or member received directly its
beneficial or distributive share of the payment.

(c) Within five days after the date that any Foreign Holder becomes eligible for
the benefits of this Agreement, such Foreign Holder shall provide, the Company
with a properly executed original United States Internal Revenue Service Form
W-8BEN, W-8BEN-E, W-8ECI, W-8IMY or W-8EXP, as appropriate, or any successor or
other form prescribed by the United States Internal Revenue Service, certifying
that it is not a United States person for United States federal income tax
purposes and that either (i) it is entitled to the benefits of a tax treaty with
the United States that provides for a zero rate of withholding on interest on
the date of this Agreement, (ii) it is receiving the interest payments under
this Agreement in connection with a U.S. trade or business or (iii) it is a
foreign governmental entity, international organization or other organization
entitled to exemption from U.S. income tax on investment income. Thereafter such
Foreign Holder shall provide additional Forms W-8BEN, W-8BEN-E, W-8ECI, W-8IMY
or W-8EXP (or any successor or other form prescribed by the United States
Internal Revenue Service) (i) to the extent a form previously provided has
become inaccurate or invalid as a result of any action or change in regard to
the Foreign Holder or (ii) as reasonably requested in writing by the Company
within 60 days of such written request, unless such Foreign Holder is unable to
provide such form solely as a result of any change in, or amendment to, the
laws, regulations, or rulings of the United States or any political subdivision
or any authority thereof or therein having power to tax, or any change in the
application or official interpretation of such laws, regulations or rulings
(including a holding by any court of competent jurisdiction), which change or
amendment becomes effective on or after the date of the Closing. Any holder
other than a Foreign Holder shall provide a Form W-9.

 

-41-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(d) if a payment made to a Foreign Holder would be subject to U.S. federal
withholding tax imposed by FATCA if such Foreign Holder were to fail to comply
with the applicable reporting requirements of FATCA, such Foreign Holder shall
deliver to the Company at the time or times prescribed by law and at such time
or times reasonably requested by the Company such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that the Company has complied with the Company’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

(e) Any reference in this Agreement to principal, Make-Whole Amount, Modified
Make-Whole Amount or interest shall be deemed to include any additional amounts
in respect of principal or interest (as the case may be) which may be payable
under this Section 14.3.

(f) This Section 14.3 shall apply only with respect to the Foreign Holders. It
shall not apply to payments made to any Holder other than the Foreign Holders.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the holders of the Notes, and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the holders of the Notes, in connection with the preparation and
administration of this Agreement and the other Note Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
documented out-of-pocket expenses incurred by the holders of the Notes,
including the fees, charges and disbursements of any counsel or financial
advisors for the holders of the Notes, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Note
Documents, including its rights under this Section, including all such
out-of-pocket expenses incurred during any insolvency or bankruptcy involving
the Company or any Subsidiary, workout, restructuring or negotiations in respect
thereof, (iv) and all documented costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest and (v) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO, provided, that such costs and expenses
under this clause (v) shall not exceed $8,000 for any Series or tranche. The
Company will pay, and will save each Purchaser, Additional Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders (other than those, if any, retained
by a Purchaser or Additional Purchaser or other holder in connection with its
purchase of the Notes).

 

-42-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement or the Notes, and the
termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any of the Subsidiary
Guarantee or in any Supplement shall survive the execution and delivery of this
Agreement, such Supplement and the Notes, the purchase or transfer by any
Purchaser or Additional Purchaser of any Note or portion thereof or interest
therein and the payment of any Note and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any Additional Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement, any Supplement or the
Subsidiary Guarantee shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement,
the Notes and each Subsidiary Guarantee embody the entire agreement and
understanding between each Purchaser and Additional Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. (a) Subject in each case of this clause (a) to
Sections 10.7(a), 10.7(d) and 17.1(b), this Agreement (including any Supplement)
and the Notes may be amended, and the observance of any term hereof or of the
Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that

(i) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof or the corresponding provision of any Supplement, or any defined
term (as it is used therein or in such corresponding provision of any
Supplement), will be effective as to any Purchaser or Additional Purchaser
unless consented to by such Purchaser or Additional Purchaser in writing, and

(ii) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (A) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (B) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (C) amend any of Section 8, 11(a), 11(b), 12, 17 or 20.

 

-43-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(b) Notwithstanding the terms of Section 17.1(a), but subject to
Section 10.7(d), in the event the Company obtains any amendment, supplement,
waiver, change, clarification, interpretation, consent or other modification to
a covenant under any Corporate Facility that corresponds to Section 10, the
threshold amount included in an event of default set forth in Section 11(g)
(including any defined term used therein) or (j), or any defined term contained
or used in Section 10, whether or not more or less restrictive upon the Company
(a “Credit Amendment”) such amendment, supplement, waiver, change,
clarification, interpretation, consent or other modification shall be
automatically reflected mutatis mutandis through conforming amendments or
modifications to this Agreement without any further action of the holders of the
Notes (a “Corresponding Modification”). For purposes of the foregoing, an
amendment, supplement, waiver, change, clarification, interpretation, consent or
other modification of a covenant under any Corporate Facility that corresponds
to Section 10, the threshold amount included in an event of default set forth in
Section 11(g) (including any defined term used therein) or (j), and/or any
defined term contained or used in Section 10 shall include any such change
effectuated pursuant to a replacement of such Corporate Facility.

(c) If any consideration or remuneration, by way of supplemental or additional
fee or otherwise (but excluding, in any event, principal repayments or
adjustment of interest rate spreads), is paid to any of the lenders under the
Corporate Facility in consideration for or as an inducement to the entering into
by any such lender of modification(s) primarily to effect a Credit Amendment,
such consideration or remuneration shall be concurrently paid, on the same
terms, ratably to all of the holders of the Notes; provided that, if any such
fees under the Corporate Facility are payable only to consenting holders, to the
extent the holders of the Notes hereunder have an ability to grant or withhold
consent to such amendment or other modification pursuant to the terms hereof,
such fees shall be payable to holders of Notes under this Agreement only to the
extent such holders have approved the amendment or other modification.

(d) The Subsidiary Guarantee may be amended or modified in accordance with the
terms thereof, and all amendments to the Subsidiary Guarantee obtained in
conformity with such requirements shall bind all holders of the Notes.

(e) Notwithstanding anything to the contrary in this Agreement (i) no consent
shall be required from and no fees shall be payable to the holders of the Notes
in connection with any renewal, refinancing or other extension of any Corporate
Facility (or any amendments, modifications or supplements effected in connection
therewith) and (ii) any such renewal, refinancing or other extension (and any
amendment, modification or supplement to any of the terms and provisions of any
Corporate Facility, this Agreement or any other Note Document in connection with
such renewal, refinancing or other extension) shall be, to the extent
applicable, automatically reflected mutatis mutandis through conforming
amendments, modifications or supplements to this Agreement without any further
action of the holders of the Notes.

(f) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with, and in compliance with, Sections 2.4
and 4.13 hereof without obtaining the consent of any holder of any other Series
of Notes.

 

-44-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it), with substantially the
same material information and substantially the same amount of time as it
provides any other holder of the Notes, to enable such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or any Supplement or of
the Notes or any of the Subsidiary Guarantee. The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each holder of outstanding
Notes promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. Except as otherwise set forth in this Agreement, the Company will
not directly or indirectly pay or cause to be paid any remuneration, whether by
way of supplemental or additional interest, fee or otherwise, or grant any
security or provide other credit support, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof, any
Supplement or of any of the Subsidiary Guarantee unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to the holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliated Entity of
the Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

 

-45-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or Subsidiary Guarantee,
or have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18. NOTICES.

(a) All notices and communications provided for hereunder shall be in writing
and sent (i) by tele-facsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), or (ii) by registered or certified mail with return receipt requested
(postage prepaid), or (iii) by a recognized overnight delivery service (with
charges prepaid). Any such notice must be sent:

(A) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(B) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(C) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Chief Financial Officer, or at such other address
as the Company shall have specified to the holder of each Note in writing.

(D) if to an Additional Purchaser or such Additional Purchaser’s nominee, to
such Additional Purchaser or such Additional Purchaser’s nominee at the address
specified for such communications in Schedule A to any Supplement, or at such
other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to the Company in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Purchasers, Additional Purchasers or
other holders of any Note hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites); provided
that the foregoing shall not apply to notices to a Purchaser, Additional
Purchaser or other holder of any Note if such Purchaser, Additional Purchaser or
holder has notified the Company that it is incapable of receiving notices under
this Agreement by electronic communication. Notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during normal business hours of the recipient, such notice or

 

-46-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor. Unless a Purchaser, Additional Purchaser or other
holder of any Note has notified the Company that it is incapable of receiving
notices by electronic communication, each Purchaser, Additional Purchaser or
other holder of any Note agrees to notify the Company in writing (including by
electronic communication) from time to time of any change in such Purchaser’s,
Additional Purchaser’s or holder’s e-mail address to which the foregoing notice
may be sent by electronic transmission and that the foregoing notice may be sent
to such e-mail address.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and each Subsidiary Guarantee and all documents relating thereto,
including (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser or Additional Purchaser at a
Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to any
Purchaser or Additional Purchaser may be reproduced by such Purchaser or
Additional Purchaser by any photographic, photostatic, electronic, digital or
other similar process and such Purchaser or Additional Purchaser may destroy any
original document so reproduced. The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser or Additional Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

Each of the holders of the Notes agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority and the NAIC or the SVO or, in
each case, any similar organization, or any nationally recognized rating agency
that requires access to information about such holder’s investment portfolio),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Note Document or any
action or proceeding relating to this Agreement or any other Note

 

-47-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees and other personnel, agents, advisors
and other representatives) to any swap, derivative or similar transaction under
which payments are to be made by reference to the Company and its obligations
under this Agreement or payments hereunder, (iii) any rating agency or (iv) the
CUSIP Service Bureau or any similar organization, (g) with the consent of the
Company, (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to any
holder of a Note or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company, (i) to Gold Sheets, private
placement newsletters and other similar financial services industry trade
publications; such information to consist of deal terms and other information
regarding the issuance of securities evidenced by this Agreement customarily
found in such publications, (j) to a Person that is an investor or prospective
investor in a Securitization (as defined below) that agrees that its access to
information regarding the Company and the Notes is solely for purposes of
evaluating an investment in such Securitization, (k) to a Person that is a
trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization, or (l) to a nationally
recognized rating agency that requires access to information regarding the
Obligors, the Notes and Note Documents in connection with ratings issued with
respect to a Securitization.

For purposes of this Section, “Securitization” means a public or private
offering by a holder of a Note or any of its Affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized, in whole or in part, by the Notes or the Note Documents.

For purposes of this Section, “Affiliate” shall, notwithstanding the definition
thereof, include any Person that acts as an investment adviser in the ordinary
course of business on behalf of the account of any Purchaser or any other
subsequent holder of Notes.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any holder of a Note on a nonconfidential basis
prior to disclosure by the Company or any of its Subsidiaries; provided that, in
the case of information received from the Company or any of its Subsidiaries
after the date of the Closing, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

-48-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser or Additional Purchaser shall have the right to substitute any
one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser or Additional Purchaser, as the case may be, and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) or Additional Purchaser in any Supplement shall be deemed to
refer to such Affiliate in lieu of such original Purchaser or Additional
Purchaser. In the event that such Affiliate is so substituted as a Purchaser
hereunder or Additional Purchaser in any Supplement and such Affiliate
thereafter transfers to such original Purchaser or Additional Purchaser all of
the Notes then held by such Affiliate, upon receipt by the Company of notice of
such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 21) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser or Additional
Purchaser, as the case may be, and such original Purchaser or Additional
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except to the
extent not prohibited by Section 10.3, the Company may not assign or otherwise
transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement, the
Notes or any Subsidiary Guarantee to the contrary notwithstanding (but without
limiting the requirement in Section 8.5 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

Section 22.3. Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.

 

-49-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(b) If the Company notifies the holders of the Notes that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date of the Closing in GAAP or in the application thereof on
the operation of such provision (or if the Required Holders notifies the Company
that the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standard Codification Topic
No. 825-10-25 – Fair Value Option (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value,” as defined
therein.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and

 

-50-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections and
Schedules shall be construed to refer to Sections of, and Schedules to, this
Agreement, and (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court. Each
party hereto irrevocably waives, to the full extent permitted by applicable law,
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each party hereto consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each party hereto agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

-51-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(c) Nothing in this Section 22.8 shall affect the right of any party hereto to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

-52-



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, SOLAR SENIOR CAPITAL LTD. By  

 

  Name:   Title:



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

[PURCHASER] By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER   

PRINCIPAL AMOUNT

OF NOTES TO BE PURCHASED

   $

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Financial Covenant” is defined in Section 10.7.

“Additional Notes” is defined in Section 2.4.

“Additional Purchasers” means purchasers of Additional Notes.

“Adjusted Interest Rate” is defined in Section 1.2(c).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
(i) any Person that constitutes an Investment held by any Obligor in the
ordinary course of business or (ii) any Person that acts as investment advisor
in the ordinary course of business on behalf of the account of any Purchaser or
any other subsequent holder of Notes. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Affiliate Agreements” means, collectively, (a) the Management Agreement,
(b) the Amended and Restated Administration Agreement dated as of October 29,
2013, between the Company and Solar Capital Management, LLC, and (c) the
Trademark License Agreement dated as of February 24, 2011, between the Company
and Solar Capital Partners, LLC.

“Affiliated Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Applicable Financial Statements” means the audited financial statements of the
Company for the year ended December 31, 2019.

SCHEDULE B

(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Company and its Subsidiaries, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Company and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries. For the purposes of calculating the Asset Coverage Ratio,
Indebtedness of an SBIC Subsidiary outstanding as of the date of such
calculation shall be excluded from the calculation of Asset Coverage Ratio to
the extent and in the manner that such Indebtedness may be excluded from the
asset coverage requirements of sections 18(a) and 61(d) of the Investment
Company Act pursuant to an effective exemptive order issued by the US Securities
and Exchange Commission.

“Below Investment Grade Event” is defined in Section 1.2(d).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), or (ii) a Person identified
in or pursuant to (w) Part II.1 of the Criminal Code (Canada), or (x) the
Proceeds of Crime (Money Laundering) and Terrorist Finance Act, or (y) the
Justice for Victims of Corrupt Foreign Officials Act (Sergei Magnitsky Law), or
(z) regulations or orders promulgated pursuant to the Special Economic Measures
Act (Canada), the United Nations Act (Canada), or the Freezing Assets of Corrupt
Foreign Officials Act (Canada), in any case pursuant to this clause (ii) as a
Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), the Special Economic Measures
Act (Canada), the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, the Justice for Victims of Corrupt Foreign Officials Act (Sergei Magnitsky
Law), the United Nations Act (Canada), the Export and Import Permits Act
(Canada), and the Freezing Assets of Corrupt Foreign Officials Act (Canada), and
including all regulations promulgated under any of the foregoing, or any other
similar sanctions program or action.

 

B-2



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date of the Closing) other than Solar Capital
Partners, LLC, the Managing Member or any of their respective Affiliates, of
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company; (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Company by Persons who were neither (y) nominated by the
requisite members of the Board of Directors of the Company nor (z) appointed by
a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Company by any Person or group other than Solar Capital
Partners, LLC, the Managing Member or any of their respective Affiliates.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder from time to time.

“Company” means Solar Senior Capital Ltd., a Maryland corporation or any
successor that becomes such in the manner prescribed in Section 10.3(e).

“Competing Business” means at any particular time any “business development
company” under the Investment Company Act.

“Competitor” means at any particular time any Person which at such time is
engaged in a Competing Business or intends to become engaged in a Competing
Business; provided that the initial Purchasers and any Permitted Transferee
shall be deemed not to be Competitors; provided, further, in any event that any
Private Placement Agent that would otherwise be deemed to be a Competitor
pursuant to the foregoing provisions of this definition shall not be deemed to
be a Competitor if such Private Placement Agent holds the Notes only in
connection with its role as an intermediary in the prompt and expeditious sale
in accordance with customary financial market conditions of the Note or Notes
owned by one Institutional Investor who is not a Competitor to another
purchasing Institutional Investor who is a Permitted Transferee that is not a
Competitor and such Private Placement Agent has established procedures which
will prevent confidential information supplied to either the selling or buying
Institutional Investor by the Company from being transmitted or otherwise made
available to such Private Placement Agent or any of its Affiliates in any
capacity other than as the agent and intermediary in connection with such sale
of any such Note or Notes.

“Confidential Information” is defined in Section 20.

 

B-3



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Corporate Facility” means a secured credit facility of the Company, with
recourse to the Company, incurred pursuant to documentation containing financial
covenants, covenants governing the borrowing base, if any, portfolio valuations
and events of default other terms (other than interest) that are not materially
more restrictive upon the Company and its Subsidiaries than those set forth in
either (a) the corporate credit facility of Solar Capital Ltd. or (b) similar
credit facilities for borrowers the general nature of the business of which is
not substantially different from the general nature of the business of the
Company and its Subsidiaries, taken as a whole.

“DBRS” means DBRS, Inc. and its successors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means with respect to any Note of any Series or tranche, that
rate of interest per annum that is the greater of (a) 2.00% per annum above the
rate of interest on the Notes then in effect for such Series or tranche or
(b) 2.00% over the rate of interest publicly announced by Goldman Sachs Bank USA
in New York, New York as its “base” or “prime” rate.

“Directing Body” means the Company’s Board of Directors.

“Dollars” or “$” refers to lawful money of the United States of America.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Company, is or was treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 (b), (c), (m) or (o) of the Code.

 

B-4



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than for premiums due but not delinquent
under Section 4007 of ERISA); (e) a determination that any Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i) of
ERISA); (f) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
under Section 4041 of ERISA or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from a Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or a “complete withdrawal” or “partial withdrawal” (as such terms are defined in
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan; or (h) the receipt
by the Company or any ERISA Affiliate of any notice from any Multiemployer Plan
concerning the imposition of Withdrawal Liability on the Company or any ERISA
Affiliate or a determination that a Multiemployer Plan is “insolvent” (within
the meaning of Section 4245 of ERISA), in “reorganization” (within the meaning
of Section 4241 of ERISA) or in “endangered or critical status” within the
meaning of Section 305 of ERISA.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder from time to time in effect.

“FATCA” is defined in Section 14.3.

“Financial Covenant Modification” and “Financial Covenant Modifications” are
defined in Section 10.7(d).

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financing Subsidiary” means

1. an SBIC Subsidiary; or

2. a direct or indirect Subsidiary of the Company to which any Obligor sells,
conveys or otherwise transfers (whether directly or indirectly) Portfolio
Investments, which engages in no material activities other than in connection
with the purchase, holding, disposition and financing of such assets and which
is designated by the Company (as provided below) as a Financing Subsidiary,

 

B-5



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.    NOTE PURCHASE AGREEMENT

 

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee of any
Standard Securitization Undertakings,

(b) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables, and

(c) to which no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results, other than pursuant to Standard Securitization Undertakings.

Any such designation by the Company shall be effected pursuant to a certificate
of a Financial Officer delivered to the holders of the Notes, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of a Financing Subsidiary shall be deemed to be a Financing
Subsidiary and shall comply with the foregoing requirements of this definition;
provided that each of SUNS SPV LLC and FLLP 2015-1, LLC shall be deemed to be a
Financing Subsidiary as of the Closing.

“Fitch” means Fitch Ratings Service, or its successors or assigns.

“Foreign Holders” is defined in Section 14.3.

“Forms” is defined in Section 14.3.

“GAAP” means generally accepted accounting principles in the United States of
America, the American Institute of Certified Public Accountants Accounting Guide
for Investment Companies or Article 6 of Regulation S-X under the Securities
Act.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

B-6



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Immaterial Subsidiary” means any Subsidiary of the Company that (a) owns,
legally or beneficially, directly or indirectly, assets which in the aggregate
have a value not in excess of the lesser of (y) $10,000,000 and (z) 1.0% of the
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, and (b) is not designated a Financing Subsidiary
or a Subsidiary Guarantor in accordance with the terms and provisions of this
Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

B-7



--------------------------------------------------------------------------------

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Company or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Company or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Accredited Investor” means an “accredited investor” as that term
is defined in Rule 501(a)(1), (a)(2), (a)(3) or (a)(7) of Regulation D
promulgated under the Securities Act.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale); (b)
deposits, advances, loans or other extensions of credit made to any other Person
(including purchases of property from another Person subject to an understanding
or agreement, contingent or otherwise, to resell such property to such Person);
and (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940.

“Investment Company Act Asset Coverage” means the minimum asset coverage
required to be maintained by the Company to comply with the Investment
Company Act.

“Investment Grade” means a rating of at least “BBB-” (or its equivalent) or
higher by DBRS or its equivalent by any other NRSRO without giving effect to any
credit watch.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the Registration Statement on Form N-2 as filed
with the SEC on June 21, 2019 including any amendments, changes, supplements or
modifications to such investment objectives, policies, restrictions and
limitations; provided that any amendment, change, supplement or modification
thereto that is, or could reasonably be expected to be, materially adverse to
the holders of the Notes that was effected without their prior written consent
shall be deemed excluded from the definition of “Investment Policies” for
purposes of this Agreement.

 

B-8



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.

“Make-Whole Amount” is defined in Section 8.8.

“Managing Member” means Solar Capital Partners, LLC or any successor thereto.

“Management Agreement” means the First Amended and Restated Investment Advisory
and Management Agreement dated as of August 2, 2016, between the Company and
Solar Capital Partners, LLC.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material” means material in relation to the business, Portfolio Investments and
other assets, liabilities and financial condition of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Portfolio Investments and other assets, liabilities and financial
condition of the Company and its Subsidiaries taken as a whole (excluding in any
case a decline in the net asset value of the Company or a change in general
market conditions or values of the Company’s or any of its Subsidiaries’
Portfolio Investments), or (b) the validity or enforceability of this Agreement,
the Notes or any Subsidiary Guarantee or the rights or remedies of the holders
of the Notes hereunder.

“Material Credit Facility” means, as to the Company, any agreement(s) creating
or evidencing indebtedness for borrowed money entered into on or after the date
of Closing by the Company, or in respect of which the Company is an obligor
(“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $25,000,000 (or the equivalent of such amount
in the relevant currency of payment, determined as of the date of the closing of
such facility based on the exchange rate of such other currency); and if no
Credit Facility or Credit Facilities equal or exceed such amounts, then the
largest Credit Facility shall be deemed to be a Material Credit Facility so long
as the aggregate principal amount outstanding or available for borrowing under
all such Credit Facilities exceeds such amount; provided that, the Corporate
Facility shall, notwithstanding its principal amount outstanding or available
for borrowing at any time thereunder, at all times constitute a “Material Credit
Facility”; provided further that, Non Recourse Indebtedness shall,
notwithstanding its principal amount outstanding or available for borrowing, not
constitute a “Material Credit Facility.”

“Material Indebtedness” means (a) Indebtedness of any one or more of the Company
and its Subsidiaries in an aggregate principal amount exceeding $25,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Company and the Subsidiaries (other than Financing Subsidiaries) would be
required to pay if such Hedging Agreement(s) were terminated at such time would
exceed $25,000,000; provided that “Material Indebtedness” shall not include any
Non Recourse Indebtedness.

 

B-9



--------------------------------------------------------------------------------

“MFL Financial Covenant” means any covenant that requires the Company to
(i) maintain any level of financial performance (including any specified level
of net worth, total assets, cash flows or net income, however expressed),
(ii) maintain any relationship of any component of its capital structure to any
other component thereof (including the relationship of indebtedness, senior
indebtedness or subordinated indebtedness to total capitalization or to net
worth, however expressed), (iii) to maintain any measure of its ability to
service its indebtedness (including exceeding any specified ratio of revenues,
cash flow or income to interest expense, rental expense, capital expenditures
and/or scheduled payments of indebtedness, however expressed) or (iv) not to
exceed any maximum level of indebtedness, however expressed; provided, however,
that, for the avoidance of doubt, no borrowing base requirement or covenants,
however expressed, shall constitute an MFL Financial Covenant.

“Modified Make-Whole Amount” is defined in Section 8.8.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in section 4001(a)(3)
of ERISA in respect of which the Company or any ERISA Affiliate is or within the
six-year period immediately preceding the date hereof, was required to make
contributions.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Nationally Recognized Statistical Rating Organization” or “NRSRO” means a
rating organization designated from time to time by the SEC as being nationally
recognized whose status has been confirmed by the SVO other than Egan Jones
Rating Company, Kroll Bond Rating Agency, Inc. and their successors.

“Non Recourse Indebtedness” means any Indebtedness of (a) a Financing Subsidiary
or (b) any other Subsidiary on terms that recourse may be had by action against
such Subsidiary that is an obligor of such Indebtedness or by enforcement of a
security interest over certain assets of such Subsidiary and not by way of
action against the Company or any other Subsidiary (other than any Subsidiary of
such Subsidiary) (other than with respect to ownership interests in such
Subsidiary or Guarantees in respect of Standard Securitization Undertakings or a
Permitted SBIC Guarantee).

“Note Documents” means, collectively, this Agreement, the Notes and the
Subsidiary Guarantee.

“Notes” is defined in Section 1.

“Obligor” means, collectively, the Company and the Subsidiary Guarantors.

 

B-10



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Financial Officer or of any
other officer of the Company whose responsibilities extend to the subject matter
of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Advisor” means, at any time, any entity listed on Schedule 6.1 that
directly or indirectly through its Affiliates acts as an investment advisor to
any Person.

“Permitted Directing Body-Approved Affiliate Transaction” means any transaction
between the Company or any of its Subsidiaries, on the one hand, and any
Affiliate of the Company, on the other hand (including any amendment,
modification, supplement or waiver of an Affiliate Agreement), that (a) has been
approved by the Directing Body (which shall mean the approval of a majority of
the independent directors of the Board of Directors of the Company) and (b) has
been consented to by either (a) the administrative agent (or the equivalent
entity) under the Corporate Facility, if any, or (b) the Required Holders (in
each case, such consent not to be unreasonably withheld or delayed).

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company in accordance with GAAP; (b) Liens of
clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause
(j) of Section 11; (g) customary rights of setoff and liens upon (i) deposits of
cash in favor of banks or other depository institutions in which such cash is
maintained in the ordinary

 

B-11



--------------------------------------------------------------------------------

course of business, (ii) cash and financial assets held in securities accounts
in favor of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business
including securing payment of fees, indemnities and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Company or any of its Subsidiaries in the
ordinary course of business; (i) easements, rights of way, zoning restrictions
and similar encumbrances on real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or
(ii) materially impair the value of such property or its use by any Obligor or
any of its Subsidiaries in the normal conduct of such Person’s business;
(j) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder); (k) precautionary Liens,
and filings of financing statements under the Uniform Commercial Code, covering
assets sold or contributed to any Person not prohibited hereunder; (l) Liens
incurred in connection with any Hedging Agreement entered into with a Lender (or
an Affiliate of a Lender) in the ordinary course of business and not for
speculative purposes; (m) Liens which secure obligations under a Corporate
Facility; and (n) Liens permitted under, or that would be permitted under, a
Corporate Facility.

“Permitted SBIC Guarantee” means a guarantee by the Company of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse
to the Company thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in
Section 11(o), it shall be an Event of Default hereunder if any such event or
condition giving rise to such recourse occurs).

“Permitted Transferee” means at any time any Person (i) which is identified on
Schedule 6.1 or (ii) for whom the investment management decisions are made by a
Permitted Advisor.

“Person” means any natural person, vessel, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

“Placement Agent” means Goldman, Sachs & Co.

“Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Company or any ERISA Affiliate is or within
the six-year period immediately preceding the date hereof, was (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be), an
“employer” as defined in Section 3(5) of ERISA.

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio.

 

B-12



--------------------------------------------------------------------------------

“Private Placement Agent” means any company organized as a “broker” or “dealer”
(as each such term is defined in Section 3(a) (4) and (5), respectively, of the
Exchange Act) of recognized national standing regularly engaged as an
intermediary in the placement or sale to and among Institutional Investors of
Indebtedness Securities exempt from registration under the Securities Act.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor, as amended effective November 3, 2010.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Rating” means a rating of the Notes, which rating shall specifically describe
the Notes, including their interest rate, maturity and Private Placement Number,
issued by a NRSRO.

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Financial Officer and any other officer of the
Company with responsibility for the administration of the relevant portion of
this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Company
or any option, warrant or other right to acquire any such shares of capital
stock of the Company.

 

B-13



--------------------------------------------------------------------------------

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means S&P Global Ratings, or any successor thereto.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Company to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Company licensed as a small business investment
company under the Small Business Investment Act of 1958 (or that has applied for
such a license and is actively pursuing the granting thereof by appropriate
proceedings promptly instituted and diligently conducted), and which is
designated by the Company (as provided below) as an SBIC Subsidiary, so long as
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee or analogous commitment), (ii) is recourse to or
obligates any Obligor in any way (other than in respect of any SBIC Equity
Commitment, Permitted SBIC Guarantee or analogous commitment), or (iii) subjects
any property of any Obligor, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, (b) no Obligor has any obligation to maintain or
preserve such Subsidiary’s financial condition or cause such entity to achieve
certain levels of operating results (other than in respect of any SBIC Equity
Commitment, Permitted SBIC Guarantee or analogous commitment), (c) other than
pursuant to a Permitted SBIC Guarantee, neither the Company nor any of its
Subsidiaries has any material contract, agreement, arrangement or understanding
with such Person other than on terms no less favorable to the Company or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Company or such Subsidiary and (d) such Person has not
Guaranteed or become a co-borrower under, and has not granted a security
interest in any of its properties to secure, and the Equity Interests it has
issued are not pledged to secure, in each case, any indebtedness, liabilities or
obligations of any one or more of the Obligors. Any such designation by the
Company shall be effected pursuant to a certificate of a Financial Officer
delivered to the holders of the Notes, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.

“SEC” means the Securities and Exchange Commission.

“Section 8.3 Proposed Prepayment Date” is defined in Section 8.3(c).

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder from time to time in effect.

 

B-14



--------------------------------------------------------------------------------

“Senior Unsecured Indebtedness” means all Indebtedness of the Company that is
not expressed to be subordinate or junior in rank to any other Indebtedness of
the Company and that is not secured.

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

“Series 2020A Notes” is defined in Section 1.1 of this Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Company and its
Subsidiaries at such date.

“Solar Capital Ltd.” means Solar Capital Ltd., a Maryland corporation.

“Solar Capital Partners, LLC” means Solar Capital Partners, LLC, a Delaware
limited liability company.

“Source” is defined in Section 6.2.

“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors or loan
obligors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable or loan securitizations.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP,

 

B-15



--------------------------------------------------------------------------------

consolidated on the financial statements of the Company and its Subsidiaries,
provided that a Person that constitutes such an Investment that is not
consolidated pursuant to the foregoing at any time shall continue not to be a
“Subsidiary” even if such Person is subsequently required to be consolidated on
the financial statements of the Company as a result of any change in GAAP after
the Closing. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Company.

“Subsidiary Guarantee” is defined in Section 9.7(a).

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under a
Subsidiary Guarantee.

“SUNS SPV Credit Agreement” means that certain Loan and Servicing Agreement, by
and among SUNS SPV LLC, as the borrower, the Company, as the servicer and the
transferor, Citigroup Global Markets Inc., as the administrative agent, and the
other parties party thereto, as the same may be amended, restated, amended and
restated, supplemented, refinanced, substituted or otherwise modified from time
to time.

“SUNS SPV LLC” means SUNS SPV LLC, a Delaware limited liability company.

“Supplement” is defined in Section 2.4.

“SVO” means the Securities Valuation Office of the NAIC or any successor of such
Office.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“tranche” means all Notes of a Series having the same maturity, interest rate,
currency and schedule for mandatory prepayments.

“Transactions” means the execution, delivery and performance by the Company of
this Agreement and the other Note Documents to which it is a party, the issuance
of the Notes and the use of the proceeds thereof.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

B-16



--------------------------------------------------------------------------------

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Section 4203 and 4205 in Part I of Subtitle E of
Title IV of ERISA.

 

B-17



--------------------------------------------------------------------------------

SUBSIDIARIES AND DIRECTORS AND SENIOR OFFICERS

(i) Subsidiaries (other than any Financing Subsidiary, tax blocker or investment
held by such tax blocker or Financing Subsidiary):

None.

(ii) The Company’s Directors and Senior Officers:

 

NAME    TITLE(S) MICHAEL S. GROSS   

CO-CHIEF EXECUTIVE OFFICER, PRESIDENT,

AND CHAIRMAN OF THE BOARD OF DIRECTORS

BRUCE SPOHLER   

CO-CHIEF EXECUTIVE OFFICER, CHIEF

OPERATING OFFICER AND DIRECTOR

RICHARD PETEKA   

CHIEF FINANCIAL OFFICER, TREASURER AND

SECRETARY

GUY TALARICO    CHIEF COMPLIANCE OFFICER STEVEN HOCHBERG    DIRECTOR DAVID S.
WACHTER    DIRECTOR LEONARD A. POTTER    DIRECTOR

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DESCRIPTION OF NECESSARY CONSENTS, APPROVALS, ETC.

None.

 

SCHEDULE 5.7

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

LIENS AND INDEBTEDNESS

Part A: Existing Indebtedness

 

  •  

SUNS SPV Credit Agreement

 

  •  

Total principal amount outstanding or that is, or may become, outstanding:
$225,000,000

 

  •  

Interest rate: floating rate based on LIBOR

 

  •  

Loan and Servicing Agreement, dated as of August 26, 2011, by and among SUNS SPV
LLC, as borrower, the Company, as servicer and as transferor, Citibank, N.A., as
administrative agent and collateral agent, Wells Fargo Bank, National
Association, as collateral custodian, backup servicer and account bank, and the
lenders and lender agents from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

  •  

Contribution Agreement, dated as of August 26, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “SUNS SPV Contribution
Agreement”), between the Company, as the contributor, and SUNS SPV LLC, as the
contribute.

 

  •  

FLLP Loan and Servicing Agreement

 

  •  

Total principal amount outstanding or that is, or may become, outstanding:
$75,000,000

 

  •  

Interest rate: floating rate based on LIBOR

 

  •  

Loan and Servicing Agreement, dated as of February 13, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “FLLP Loan
and Servicing Agreement”), by and among FLLP 2015-1, LLC, as borrower, the
Company, as servicer and as transferor, Wells Fargo Bank, National Association,
as administrative agent, collateral agent, collateral custodian and account
bank, and the lenders and lender agents from time to time party thereto.

 

  •  

Purchase and Sale Agreement, dated as of February 13, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “FLLP
Purchase and Sale Agreement”), by and between FLLP 2015-1, LLC and the Company.

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Part B: Liens:

 

  •  

Liens on loan assets securing the obligations of SUNS SPV LLC under the SUNS SPV
Credit Agreement.

 

  •  

Liens on loan assets contributed by the Company to SUNS SPV LLC pursuant to the
SUNS SPV Contribution Agreement.

 

  •  

Liens on loan assets securing the obligations of FLLP 2015-1, LLC under the FLLP
Loan and Servicing Agreement.

 

  •  

Liens on loan assets sold by the Company to FLLP 2015, 1 LLC pursuant to the
FLLP Purchase and Sale Agreement.

 

5.15 - 2



--------------------------------------------------------------------------------

INVESTMENTS

 

Deposit Accounts      

Bank

  

Name of Account

  

Account Number

Citibank, N.A.

   Solar Senior Capital Ltd.    [Redacted] Securities Accounts      

Securities Intermediary

  

Name of Account

  

Account Number

Citibank, N.A.

   Solar Senior Capital Ltd.    [Redacted]

 

SCHEDULE 5.19

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

PERMITTED TRANSFEREES/PERMITTED ADVISORS

[Redacted]

 

SCHEDULE 6.1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

AFFILIATE TRANSACTIONS

None.

 

SCHEDULE 10.8(e)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

[FORM OF SERIES 2020A NOTE]

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
(I) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS
EFFECTIVE UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAW, INCLUDING PURSUANT TO RULE 144 OR RULE 144A, PROVIDED THAT AN
OPINION OF COUNSEL (WHICH MAY BE INTERNAL COUNSEL) SHALL BE FURNISHED TO THE
COMPANY (IF REASONABLY REQUESTED BY THE COMPANY), IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSACTION DOES
NOT REQUIRE REGISTRATION UNDER THE ACT AND/OR APPLICABLE STATE SECURITIES LAW.

SOLAR SENIOR CAPITAL LTD.

3.90% SERIES 2020A SENIOR NOTE, DUE MARCH 31, 2025

 

No. [_________]    [Date] $[____________]    PPN 83416M A*6

FOR VALUE RECEIVED, the undersigned, SOLAR SENIOR CAPITAL LTD. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [________________], or registered
assigns, the principal sum of [________________] DOLLARS (or so much thereof as
shall not have been prepaid) on March 31, 2025, with interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid balance hereof at
the rate of (a) 3.90% per annum, as may be adjusted in accordance with
Section 1.2 of the Note Purchase Agreement (as hereinafter defined), from the
date hereof, payable semiannually, on the last day of March and September in
each year, commencing with the March 31 or September 30 next succeeding the date
hereof, and on the Maturity Date until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate (as defined in the hereinafter
defined Note Purchase Agreement).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Goldman Sachs Bank USA in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of March 31, 2020 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
among the Company and the respective Purchasers named therein and Additional
Purchasers of Notes from time to time issued pursuant to any Supplement to the
Note Purchase Agreement. This Note and the holder hereof are entitled equally
and ratably with the holders of all other Notes of all series from time to time
outstanding under the Note Purchase Agreement to all the benefits provided for
thereby or referred to therein. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement, (ii) made the
representations and agreements set forth in Sections 6.2 and 6.1(b), (d) and
(f) of the Note Purchase Agreement and (iii) agreed that any transfer or other
disposition of this Note is otherwise subject to the terms and conditions
contained in the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same Series and tranche for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note and the holder hereof are entitled equally and ratably with the
holders of all of the Notes to the rights and benefits provided pursuant to the
terms and provisions of each Subsidiary Guarantee (as such term is defined in
the Note Purchase Agreement), if any. Reference is hereby made to the foregoing
for a statement of the nature and extent of the benefits for the Notes afforded
thereby and the rights of the holders of the Notes.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

E-1-2



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.

 

SOLAR SENIOR CAPITAL LTD. By  

 

  Name:   Title:

 

E-1-3



--------------------------------------------------------------------------------

 

 

SOLAR SENIOR CAPITAL LTD.

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

Dated as of ______________________

Re: $____________ _____% Series _______ Senior Notes

Due                             

 

 

 

 

EXHIBIT S

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SOLAR SENIOR CAPITAL LTD.

40 East 52nd Street

New York, New York 10022

Dated as of

____________________, 20__

To the Series [____] Additional

Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is among
Solar Senior Capital Ltd., a Maryland corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Series [__]
Additional Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
March 31, 2020 (the “Note Purchase Agreement”) among the Company and the
Purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meanings as specified in the Note Purchase
Agreement. Reference is further made to Section 4.18 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Series [__] Additional Purchaser(s) as
follows:

1. The Company has authorized the issue and sale of $__________ aggregate
principal amount of its _____% Series ______ Senior Notes due _________, ____
(the “Series ______ Notes”). The Series ____ Notes, together with the Series
2020A Notes issued pursuant to the Note Purchase Agreement and each series of
Additional Notes which may from time to time hereafter be issued pursuant to the
provisions of Section 2.4 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series _____ Notes shall be substantially in the form set out in Exhibit 1
hereto with such changes therefrom, if any, as may be approved by the
Series [__] Additional Purchaser(s) and the Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Series [__]
Additional Purchaser, and each Series [__] Additional Purchaser agrees to
purchase from the Company, Series _____ Notes in the principal amount set forth
opposite such Series [__] Additional Purchaser’s name on Schedule A hereto at a
price of 100% of the principal amount thereof on the closing date hereinafter
mentioned.



--------------------------------------------------------------------------------

3. The sale and purchase of the Series ______ Notes to be purchased by each
Series [__] Additional Purchaser shall occur at the offices of [Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603,] at 9:00 A.M.
[Chicago time], at a closing (the “Series [____] Closing”) on ______, ____ or on
such other Business Day thereafter on or prior to _______, ____ as may be agreed
upon by the Company and the Series [__] Additional Purchasers. At the Series
[____] Closing, the Company will deliver to each Series [__] Additional
Purchaser the Series ______ Notes to be purchased by such Purchaser in the form
of a single Series ______ Note (or such greater number of Series ______ Notes in
denominations of at least $100,000 as such Series [__] Additional Purchaser may
request) dated the date of the Series [____] Closing and registered in such
Series [__] Additional Purchaser’s name (or in the name of such Series [__]
Additional Purchaser’s nominee), against delivery by such Series [__] Additional
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number
[__________________________] at ____________ Bank, [Insert Bank address, ABA
number for wire transfers, and any other relevant wire transfer information].
If, at the Series [____] Closing, the Company shall fail to tender such
Series ______ Notes to any Series [__] Additional Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to any Series [__] Additional Purchaser’s satisfaction, such
Series [__] Additional Purchaser shall, at such Series [__] Additional
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Series [__] Additional
Purchaser may have by reason of such failure or such nonfulfillment.

4. The obligation of each Series [__] Additional Purchaser to purchase and pay
for the Series ______ Notes to be sold to such Series [__] Additional Purchaser
at the Series [____] Closing is subject to the fulfillment to such Series [__]
Additional Purchaser’s satisfaction, prior to the Series [____] Closing, of the
conditions set forth in Section 4 of the Note Purchase Agreement with respect to
the Series ______ Notes to be purchased at the Series [____] Closing as if each
reference to “2020A Notes” or “Notes,” “Closing” and “Purchaser” set forth
therein was modified to refer the “Series ______ Notes,” the “Series [____]
Closing” and the “Series [__] Additional Purchaser” (each as defined in this
Supplement) and to the following additional conditions:

(a) Each of the representations and warranties of the Company set forth in
Exhibit A hereto shall be correct as of the date of the Series [____] Closing
(except for representations and warranties which apply to a specific earlier
date which shall be true as of such earlier date) and the Company shall have
delivered to each Series [____] Additional Purchaser an Officer’s Certificate,
dated the date of the Series [____] Closing certifying that such condition has
been fulfilled.

(b) Contemporaneously with the Series [____] Closing, the Company shall sell to
each Series [__] Additional Purchaser, and each Series [__] Additional Purchaser
shall purchase, the Series ______ Notes to be purchased by such Series [__]
Additional Purchaser at the Series [____] Closing as specified in Schedule A.

 

S-2



--------------------------------------------------------------------------------

5. [Here insert special provisions for Series ______ Notes including mandatory
prepayment provisions applicable to Series ______ Notes and any series-specific
closing conditions applicable to Series ______ Notes].

6. (a) Each Series [__] Additional Purchaser represents and warrants that the
representations and warranties set forth in Section 6 of the Note Purchase
Agreement are true and correct on the date hereof with respect to the purchase
of the Series ______ Notes by such Series [__] Additional Purchaser as if each
reference to “2020A Notes” or “Notes,” “Series [____] Closing” and “Purchaser”
set forth therein was modified to refer the “Series ______ Notes,” the “Series
[____] Closing” and the “Series [__] Additional Purchaser” and each reference to
“this Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by this Supplement.

(b) Each Series [____] Additional Purchaser for itself represents that it is
either (i) an Institutional Accredited Investor acting for its own account or as
a fiduciary or agent for others (which others are also Institutional Accredited
Investors) or (ii) a “qualified institutional buyer” as defined under Rule 144A
acting for its own account or as a fiduciary or agent for others (which others
are also “qualified institutional buyers”).

7. The Company and each Series [__] Additional Purchaser agree to be bound by
and comply with the terms and provisions of the Note Purchase Agreement as fully
and completely as if such Series [__] Additional Purchaser were an original
signatory to the Note Purchase Agreement.

8. This Supplement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

S-3



--------------------------------------------------------------------------------

The execution hereof shall constitute a contract between the Company and the
Series [__] Additional Purchaser(s) for the uses and purposes hereinabove set
forth, and this agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

SOLAR SENIOR CAPITAL LTD. By  

 

  Name:   Title:

Accepted as of __________, _____

 

[SERIES [____] ADDITIONAL PURCHASER] By  

 

  Name:   Title:

 

S-4



--------------------------------------------------------------------------------

INFORMATION RELATING TO SERIES [____] ADDITIONAL PURCHASERS

 

NAME AND ADDRESS OF SERIES [____] ADDITIONAL PURCHASER      PRINCIPAL AMOUNT OF
SERIES ______ NOTES TO BE PURCHASED [NAME OF SERIES [____] ADDITIONAL PURCHASER]
                              $

(1)   All payments by wire transfer of immediately available funds to:

 

with sufficient information to identify the source and application of such
funds.

    

 

(2)   All notices of payments and written confirmations of such wire transfers:

    

 

(3)   All other communications:

    

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

[FULL REPRESENTATIONS MODELLED ON NPA TO BE INCLUDED]

[ADD ANY ADDITIONAL SECTIONS AS APPROPRIATE AT THE TIME THE SERIES ______ NOTES
ARE ISSUED]



--------------------------------------------------------------------------------

[FORM OF SERIES _____ NOTE]

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
(I) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS
EFFECTIVE UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAW, INCLUDING PURSUANT TO RULE 144 OR RULE 144A, PROVIDED THAT AN
OPINION OF COUNSEL (WHICH MAY BE INTERNAL COUNSEL) SHALL BE FURNISHED TO THE
COMPANY (IF REASONABLY REQUESTED BY THE COMPANY), IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSACTION DOES
NOT REQUIRE REGISTRATION UNDER THE ACT AND/OR APPLICABLE STATE SECURITIES LAW.

SOLAR SENIOR CAPITAL LTD.

             % SERIES              SENIOR NOTE, DUE             

 

No. [_________]    [Date] $[____________]    PPN 83416M [_____]

FOR VALUE RECEIVED, the undersigned, SOLAR SENIOR CAPITAL LTD. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [________________], or registered
assigns, the principal sum of [________________] DOLLARS (or so much thereof as
shall not have been prepaid) on _____, with interest (computed on the basis of a
360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of (a) _____ % per annum, as may be adjusted in accordance with Section 1.2 of
the Note Purchase Agreement (as hereinafter defined), from the date hereof,
payable semiannually, on the [_____] day of _____ and _____ in each year,
commencing with the _____ or _____ next succeeding the date hereof, and on the
Maturity Date until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate (as defined in the hereinafter defined Note Purchase
Agreement).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Goldman Sachs Bank USA in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

EXHIBIT 1

(to Supplement)



--------------------------------------------------------------------------------

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Supplement to the Note Purchase Agreement, dated as of March 31,
2020 (as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), among the Company and the respective Purchasers named therein and
Additional Purchasers of Notes from time to time issued pursuant to any
Supplement to the Note Purchase Agreement. This Note and the holder hereof are
entitled equally and ratably with the holders of all other Notes of all series
from time to time outstanding under the Note Purchase Agreement to all the
benefits provided for thereby or referred to therein. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement, (ii) made the representations and agreements set forth in
Sections 6.2 and 6.1(b), (d) and (f) of the Note Purchase Agreement and
(iii) agreed that any transfer or other disposition of this Note is otherwise
subject to the terms and conditions contained in the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same Series and tranche for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note and the holder hereof are entitled equally and ratably with the
holders of all of the Notes to the rights and benefits provided pursuant to the
terms and provisions of each Subsidiary Guarantee (as such term is defined in
the Note Purchase Agreement), if any. Reference is hereby made to the foregoing
for a statement of the nature and extent of the benefits for the Notes afforded
thereby and the rights of the holders of the Notes.

This Note is subject to [mandatory] [optional] prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

-2-



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.

 

SOLAR SENIOR CAPITAL LTD.

By

     

Name:

 

Title:

 

-3-